

NOTE PURCHASE AGREEMENT
THIS NOTE PURCHASE AGREEMENT, dated as of February 28, 2019 (as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof, this “Agreement”), between SONIC FOUNDRY, INC., a
Maryland corporation (the “Borrower”) and MARK BURISH, an Individual (“Mark
Burish”) as the Purchaser party hereto (in such capacity and together with its
successors and assigns, the “Purchaser”).
STATEMENT OF PURPOSE:
WHEREAS, the Borrower wishes to sell to the Purchaser, and the Purchaser wishes
to purchase on the terms and conditions set forth herein, subordinated secured
promissory notes issued by the Borrower on the Initial Closing Date in an
aggregate original principal amount of up to $5,000,000, each substantially in
the form of Exhibit A hereto (as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof, each a “Note”
and collectively the “Notes”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1.
DEFINITIONS

1.1    Definitions. As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings indicated:
“Account Debtor” has the meaning given to that term in the UCC.
“Account or Accounts” has the meaning given to that term in the UCC.
“Acquisition” means any transaction or series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
Subsidiary, directly or indirectly, (a) acquires any going concern business or
all (or substantially all) of the assets of any firm, corporation, limited
liability company or other entity, or division thereof, whether through purchase
of assets, merger or otherwise or (b) acquires at least a majority (in number of
votes) of the securities of an entity which have ordinary voting power for the
election of directors or managers or a majority (by percentage or voting power)
of the outstanding Capital Stock of any other Person.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of Capital Stock, by contract or otherwise; provided
that in no event shall any Purchaser or any of their respective Affiliates, on
the one hand, and the Borrower or any of its Subsidiaries, on the other hand, be
deemed to be “Affiliates” of one another.
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Authority, and
all orders, judgments and decrees of all courts and arbitrators.
“Applicable Rate” means the Prime Rate plus four percent (4.00%) per annum.
“Articles Supplementary” means that certain Articles Supplementary to the
Charter of the Borrower as certified by the Borrower and dated as of November 6,
2017, as amended from time to time thereafter.


1



--------------------------------------------------------------------------------




“Bankruptcy Code” means Title 11 of the United States Code, as now and hereafter
in effect, or any successor statute.
“Business Combination” has the meaning set forth in the definition of “Change of
Control” below.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York are authorized or required by law or executive
order to close.
“Capital Expenditure” means any expenditure (whether paid in cash or accrued as
a liability) for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a balance sheet prepared in accordance
with GAAP, including the cost of assets acquired pursuant to Capital Leases and
payments in respect of Capital Leases but excluding (a) expenditures of
insurance proceeds to rebuild or replace any capital or fixed asset after a
casualty loss, (b) leasehold improvement expenditures for which the Person is
reimbursed promptly by the lessor, and (c) expenditures made in connection with
any Investment permitted pursuant to Section 9.2.
“Capital Lease” of a Person means any lease of Property by such Person as lessee
which would be classified as a capital lease on a balance sheet of such Person
prepared in accordance with GAAP.
“Capital Lease Obligations” of any Person means all obligations (including sales
tax obligations) of such Person under Capital Leases.
“Capital Stock” means (a) any capital stock, partnership, membership, limited
liability company, joint venture or other ownership or equity interest or other
equivalent, participation or securities (whether voting or non-voting, whether
preferred, common or otherwise, whether certificated or uncertificated, and
however designated), and (b) any option, warrant, security, appreciation right,
profits interests or other right (including Indebtedness securities or other
evidence of Indebtedness) directly or indirectly convertible into or exercisable
or exchangeable for, or otherwise to acquire directly or indirectly, any capital
stock, partnership, membership, limited liability company, joint venture or
other ownership or equity interest, participation or security described in
clause (a) above.
“Capitalized Software and Development Costs” shall mean, for any period, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities)
by a Person during such period in respect of licensed or purchased software or
internally developed software and software enhancements that, in accordance with
GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of such Person and its subsidiaries.
“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the United States, (b) commercial paper rated A-1 or better by
Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc.
(or any successor thereto) or P-1 or better by Moody’s Investors Service, Inc.
(or any successor thereto) with a duration of not more than nine (9) months, (c)
demand deposit accounts maintained in the ordinary course of business, and (d)
certificates of deposit issued by, and time deposits with, commercial banks
(whether domestic or foreign) having capital and surplus in excess of
$100,000,000; provided in each case that the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest.
“Casualty Event” shall mean, with respect to any property, any of the following:
(a) any casualty, loss, destruction, damage or taking of such property (or any
part thereof), (b) any condemnation, loss of title, seizure, or taking, by
exercise of the power of eminent domain or otherwise, of such property (or any
part thereof), or confiscation of such property (or any part thereof) or the
requisition of the use of such property, or (c) any event that results in the
receipt of business interruption insurance.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street


2



--------------------------------------------------------------------------------




Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of Applicable Law) and (y) all
requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law) , in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.
“Change of Control” means the occurrence of any of the following:
(a)    The acquisition by any Person or any group of Persons of record or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), other than Mark Burish of 50% or more of (i) the Capital Stock of
the Borrower (as determined on a fully-diluted basis) or (ii) the combined
voting power of the then-outstanding voting securities of the Borrower (the
“Outstanding Company Voting Securities”);
(b)    Consummation by the Borrower or any of its Subsidiaries of a merger,
consolidation, combination, reorganization, or sale of Capital Stock, whether in
one or a series of related transactions (a “Business Combination”), in each
case, unless, following such Business Combination, (i) all or substantially all
of the individuals and entities who were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 80% of the then
outstanding shares of voting Capital Stock of the purchasing or surviving entity
in such Business Combination, in substantially the same proportions as its
ownership immediately prior to such Business Combination, of the Outstanding
Company Voting Securities and (ii) at least a majority of the members of the
board of directors (or equivalent governing body) of the purchasing or surviving
entity in such Business Combination were members of the Borrower’s or such
Subsidiary’s board of directors (or equivalent governing body) at the time of
the execution of the initial agreement, or of the action of the Borrower’s or
such Subsidiary’s board of directors (or equivalent governing body), providing
for such Business Combination;
(c)    A sale, assignment, lease, conveyance, exchange, transfer, sale-leaseback
or other Disposition of more than 50% of the assets of the Borrower, whether in
one or a series of related transactions (excluding normal inventory sales and
financing arrangements associated with inventory or receivables);
(d)    The Borrower ceases to own and control, directly or indirectly, free and
clear of all Liens (other than in favor of the Purchaser) 100% of the Capital
Stock of each subsidiary (other than directors’ qualifying shares, as may be
required by law;
(e)    Approval by the board of directors (or equivalent governing body) of the
Borrower of:
(i)    a liquidation or dissolution of the Borrower;
(ii)    an exchange of the Capital Stock of the Borrower for the Capital Stock
of any other Person or Persons;
(iii)    the sale or Disposition of all or substantially all of the assets of
the Borrower; or
(iv)    the merger of consolidation of the Borrower with or into another Person;
(f)    During any period of twelve (12) consecutive months, a majority of the
members of the Board of the Borrower cease to be composed of individuals (i) who
were members of such Board on the first (1st) day of such period, (ii) whose
election or nomination to such Board was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of such Board or (iii) whose election or nomination to such
Board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
such Board (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
such Board occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors by any Person
or group other than a solicitation for the election of one or more directors by
or on behalf of such Board); or


3



--------------------------------------------------------------------------------




(g)    The occurrence of a “change of control” and/or “change of control event”
(or any comparable term) as defined in the Articles Supplementary.
“Charter Documents” means the articles or certificate of incorporation or
formation (as applicable), the bylaws or operating or limited liability company
agreement (as applicable), and other similar organizational and governing
documents of any Person, as amended, restated, supplemented or otherwise
modified from time to time.
“Closing” has the meaning given to that term in Section 2.3.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral Documents” means agreement or writing pursuant to which the Borrower
or any Subsidiary purports to pledge or grant a security interest in any
property or assets securing the Obligations or any of such Borrower or
Subsidiary purports to guarantee the payment and/or performance of the
Obligations, in each case, as amended, restated, supplemented or otherwise
modified from time to time.
“Compliance Certificate” means a Compliance Certificate in the form attached
hereto as Exhibit C.
“Contractual Obligations” means as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument or arrangement (whether in writing
or otherwise) to which such Person is a party or by which it or any of such
Person’s property is bound.
“Coverage Ratio” means the ratio of (a) Qualified Assets to (b) all then
outstanding Obligations.
“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
“Default Rate” has the meaning given to that term in Section 3.1(b).
“Disposition” means to sell, assign, license lease, convey, exchange, transfer
or otherwise dispose of its property.
“Distributions” by a Person means (a) the declaration or payment of dividends or
other distributions (whether in cash, securities or other property or assets) on
any now or hereafter outstanding Capital Stock of such Person; (b) any payment
(whether in cash, securities or other property or assets) on account of the
redemption, repurchase, defeasance, sinking fund or other retirement or
acquisition of such Capital Stock or of warrants, rights or other options to
purchase such Capital Stock made either directly or indirectly; (c) any loans or
advances (other than salaries or advances to, or reimbursement of, directors or
employees for travel, entertainment, relocation or other business expenses in
the ordinary course of business), to any stockholder(s), partner(s) or member(s)
of such Person; (d) any payment or prepayment of principal or premium, if any,
or interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to any Indebtedness that is subordinated to the
Obligations; and (e) setting aside funds for any of the foregoing.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.
“Event of Default” has the meaning given to that term in Section 10.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.
“Excluded Taxes” shall mean, with respect to any Purchaser, or any other
recipient of any payment to be made by or on account of any Obligations, (a)
Taxes imposed on or measured by its net income (however denominated), and
franchise Taxes imposed on it (in lieu of Net Income taxes), (i) by the
jurisdiction (or any political subdivision


4



--------------------------------------------------------------------------------




thereof) under the laws of which such recipient is organized or in which its
principal office or applicable lending office is located or (ii) that are Other
Connection Taxes, (b) any branch profits Taxes imposed by the United States or
any similar Tax imposed by any other jurisdiction in which the applicable
Purchaser is located, (c) in the case of a Foreign Purchaser, any withholding
Tax that is imposed on amounts payable to such Foreign Purchaser pursuant to a
law in effect at the time such Foreign Purchaser becomes a party hereto (or
designates a new lending office), except to the extent that such Foreign
Purchaser (or its assignor or seller of a participation, if any) was entitled,
at the time of designation of a new lending office (or assignment or sale of a
participation), to receive additional amounts from Borrower with respect to such
withholding Tax pursuant to Section 3.4(a), (d) Taxes resulting from the failure
(other than as a result of a Change in Law) to comply with Section 3.4(e), or
(e) any U.S. federal withholding Taxes imposed under FATCA.
“Fiscal Quarter” means a fiscal quarter of the Borrower and its Subsidiaries,
ending on March 31, June 30, September 30, and December 31 of each year.
“Fiscal Year” means a fiscal year of the Borrower and its Subsidiaries, ending
on September 30 of each year.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in effect within the
United States from time to time, consistently applied. If there are any changes
to GAAP during the term of this Agreement, the parties shall continue to
determine compliance with the financial covenants, and make all other financial
determinations hereunder, without giving effect to any such changes until such
time that the parties hereto can agree to amend the financial covenants and
other provisions requiring financial determinations hereunder to take into
account the effect of such changes to GAAP in a mutually acceptable manner.
“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, regulation or compliance, including, without
limitation, any federal, state or local public utility commission, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.
“Indebtedness” means, with respect to any Person, without duplication, such
Person’s (a) obligations for borrowed money, (b) obligations representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade and not outstanding more than 90 days past the date of
invoice), (c) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (d) obligations which are evidenced by bonds,
debentures, notes, acceptances, or other similar instruments, (e) obligations of
such Person to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (f) Capital Lease Obligations and obligations created or arising under
any conditional sale or other title retention agreement, (g) the aggregate
undrawn face amount of all letters of credit issued for the account and/or upon
the application of such Person together with all unreimbursed drawings with
respect thereto, (g) “earn outs” and similar payment obligations of such Person
to the extent such obligations become fixed or are considered liabilities under
GAAP, (h) any obligation guaranteeing or intended to guarantee (whether directly
or indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse)
any obligation of any other Person that constitutes Indebtedness under any of
clauses (a) through (h), and any other obligation for borrowed money or other
financial accommodation which, in accordance with GAAP, would be shown as a
liability on the balance sheet of such Person.
“Indemnified Party” has the meaning given to that term in Section 10.4.
“Indemnified Taxes” shall mean (a) any Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of
Borrower or any Subsidiary under any Note Document and (b) to the extent not
otherwise described in (a), Other Taxes.


5



--------------------------------------------------------------------------------




“Initial Closing Date” has the meaning given to that term in Section 2.3.
“Intellectual Property” means all intellectual and similar property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases.
“Intellectual Property License” has the meaning assigned thereto in the Guaranty
and Collateral Agreement.
“Intellectual Property Security Agreement” means a collateral assignment or
security agreement pursuant to which the Borrower or any of its Subsidiaries
assigns or grants a security interest in its interests in Intellectual Property
to the Purchaser, as security for the Obligations, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Interest Payment Date” has the meaning given to that term in Section 3.1(c).
“Inventory” means all of the “inventory” (as that term is defined in the UCC) of
the Borrower and its Subsidiaries, whether now existing or hereafter acquired or
created.
“Investment” means any direct or indirect purchase, acquisition or other
investment (including, without limitation, any loan or advance or capital
contribution) in or to any Person, whether payment therefor is made in cash or
Capital Stock or otherwise, and whether such investment is by acquisition of
Capital Stock or Indebtedness, or by loan, advance, transfer of property out of
the ordinary course of business, capital contribution (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide Accounts arising in the
ordinary course of business consistent with past practice), equity or profit
sharing interest, extension of credit on terms other than those normal in the
ordinary course of business or otherwise. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for decreases in value, or write downs or write offs
with respect to such Investment.
“IP Rights” has the meaning given to that term in Section 6.15.
“IRS” means the United States Internal Revenue Service.
“Knowledge of the Borrower” or any similar phrases, means the actual knowledge
of any director or executive officer of the Borrower, as applicable, or
knowledge that such person would have reasonably obtained in the performance of
such person’s duties as a director or executive officer of the Borrower, as
applicable.
“Liabilities” has the meaning given to that term in Section 10.4.
“Licenses” means all licenses, permits, authorizations, determinations, and
registrations issued by any Governmental Authority to the Borrower or any
Subsidiary in connection with the conduct of its business.
“Lien” means any lien (statutory or otherwise), security interest, mortgage,
pledge, hypothecation, deed of trust, assignment, deposit arrangement,
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capital Lease, or
other title retention agreement (and any lease in the nature thereof)) and any
agreement to give any of the foregoing.
“Material Adverse Effect” means individually or in the aggregate (a) a material
adverse condition, event, occurrence or development related to, or material
adverse change or effect on, the assets, business, properties, liabilities,
results of operations, cash flows, condition (financial or otherwise), or
prospects of the Borrower and its Subsidiaries (taken as a whole), (b) a
material adverse effect upon (i) the legality, validity, binding effect or
enforceability against the Borrower or any of its Subsidiaries of any Note
Document, (ii) a significant portion of the Collateral or the validity,
perfection or priority of the Purchaser’s Liens on a significant portion of the
Collateral or (iii) the rights, remedies and benefits (taken as a whole)
available to, or conferred upon, the Purchaser under any Note Document, or (c) a
material


6



--------------------------------------------------------------------------------




adverse effect on the ability of the Borrower or any of its Subsidiaries to
perform its obligations under any Note Document.
“Material Contract” means each of any contract, agreement, instrument, permit,
lease or License of the Borrower or its Subsidiaries (other than this Agreement
and the Note Documents) (i) that is material to the Borrower’s and its
Subsidiaries’ business taken as a whole, and (b) as of the end of each Fiscal
Year during which the Notes are outstanding, any written or oral agreement or
understanding with the ten (10) largest customers and suppliers of the Borrower,
measured by aggregate billings, (ii) not made in the ordinary course of
business, or involving a commitment to pay an amount, by Borrower or any of its
Subsidiaries in excess of $500,000 in any twelve-month period following the
Initial Closing Date (whether or not in the ordinary course of business) or
where Borrower or any of its Subsidiaries actually paid in excess of $500,000
during the twelve month period preceding the Initial Closing Date; (iii) for a
partnership or a joint venture or for the acquisition, sale or lease of any
assets or Capital Stock of Borrower, its Subsidiaries or any other Person or
involving a sharing of profits; (iv) that is a mortgage, pledge, hypothec,
conditional sales contract, security agreement, factoring agreement or other
similar Contractual Obligations with respect to any tangible and/or intangible
personal property of Borrower or its Subsidiaries (other than in connection with
trade payables incurred in the ordinary course of business); (v) that is a loan
agreement, credit agreement, promissory note, guarantee, subordination
agreement, letter of credit or any other similar type of Contractual Obligations
(other than this Agreement and the Note Documents or in connection with trade
payables incurred in the ordinary course of business); (vi) with any
Governmental Authority other than in the ordinary course of business; (vii)
which contain any provision that may terminate such contract or require payments
to be made by Borrower or any of its Subsidiaries upon or following a “change of
control”, if such terminations or payments under such Contractual Obligations
could individually or in the aggregate have a Material Adverse Effect; (viii)
with respect to Hazardous Materials Activity; or (ix) that is a material binding
commitment or agreement to enter into any of the foregoing types of agreements.
“Maturity Date” has the meaning given to that term in Section 3.2(a).
“Maximum Rate” has the meaning given to that term in Section 3.1(d).
“Minimum Liquidity” means consolidated cash and Cash Equivalent Investments
recorded on the balance sheet of the Borrower.
“Net Cash Proceeds” means, with respect to:
(a)    any voluntary or involuntary sale or Disposition, the cash proceeds
received (directly or indirectly) from time to time in respect thereof,
including any cash received in respect of any non-cash proceeds (including,
without limitation, the monetization of notes receivables), but only as and when
received;
(b)    any Casualty Event, the amount of any insurance proceeds or condemnation
awards received, in each case net of all reasonable fees and out-of-pocket
expenses (including appraisals, and brokerage, legal, advisory, banking, title
and recording tax expenses and commissions) paid by Borrower to third parties
(other than Affiliates) in connection with such Casualty Event; or
(c)    the issuance of any Capital Stock, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) in connection with
such issuance, after deducting therefrom only (i) reasonable fees, commissions,
and expenses related thereto and required to be paid by the Borrower in
connection with such issuance and (ii) Taxes paid or payable to any taxing
authorities by Borrower in connection with such issuance, in each case to the
extent, but only to the extent, that the amounts so deducted are actually paid
to a Person that is not an Affiliate of Borrower, and are properly attributable
to such transaction.
“Net Income” means the net income (or loss) of the Borrower and its Subsidiaries
for the period in question, determined on a consolidated basis and in accordance
with GAAP.


7



--------------------------------------------------------------------------------




“Note” or “Notes” has the meaning set forth in the Statement of Purpose and
shall include any Note issued under this Agreement, including, without
limitation, any Note issued pursuant to Section 2.1.
“Note Documents” means this Agreement, the Notes, the Collateral Documents, the
Warrants, and each other agreement, document, form or certificate delivered
pursuant to this Agreement or any other Note Document, in each case, as amended,
restated, modified or supplemented from time to time.
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Notes, and (b) and all
other fees and commissions (including attorneys’ fees), charges, indebtedness,
loans, liabilities, financial accommodations, obligations, covenants and duties
owing by Borrower and each of its Subsidiaries to the Purchaser under any Note
Document of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any federal bankruptcy laws (as now or
hereafter in effect) or under any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up or adjustment of debts,
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
“Other Connection Taxes” shall mean any Taxes imposed as a result of a former or
present connection between the recipient of a payment hereunder and the
jurisdiction imposing such Taxes (other than a connection arising from
executing, delivering, becoming a party to, the performance of an obligation
under, receiving payments under, perfecting a security interest under, or
engaging in any other transaction pursuant to, or enforcing, this Agreement or
selling or assigning any interest in the Notes).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or
under any Note Document or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any Note
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment in accordance with the terms hereof.
“Outstanding Company Voting Securities” has the meaning set forth in the
definition of “Change of Control”.
“Permitted Liens” means(i) liens granted to PFG, as defined below, (ii) Liens
approved by the Purchaser,(iii) Liens for Taxes, assessments or governmental
charges or levies on its Property, (iv) Liens imposed by law, such as carriers’,
warehousemen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business, (v) Liens arising out of pledges or deposits under
worker’s compensation laws, unemployment insurance, old age pensions, or other
social security or retirement benefits, or similar legislation, (vi) Utility
easements, building restrictions and such other encumbrances or charges against
real property as are of a nature generally existing with respect to properties
of a similar character, as arise in the ordinary course of business, (vii) Liens
existing on the date hereof and described in Schedule___ (viii) Liens securing
the Obligations, (ix) Liens arising out of judgments, attachments or awards not
resulting in an Event of Default or securing appeal or other surety bonds
relating to such judgments, (x) Liens (i) incurred in the ordinary course of
business to secure the performance of tenders, statutory obligations (other than
excise taxes), surety, stay, customs and appeal bonds, statutory bonds, bids,
leases, government contracts, trade contracts, performance and return of money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money) or (ii) arising by virtue of deposits made in the ordinary
course of business to secure liability for premiums to insurance carriers, (xi)
leases, licenses or sublicenses of the properties of the Borrower or its
Subsidiaries and entered into in the ordinary course of the Borrower’s or its
Subsidiaries’ business so long as such leases, licenses or sublicenses do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of the Borrower or its Subsidiaries, or (ii)
materially impair the use (for its intended purposes) or the value of the
property subject thereto, (xii) (i) bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to cash and Cash Equivalent
Investments on deposit in one or more accounts maintained by the Borrower or its
Subsidiaries, in each case granted in the ordinary course of business in favor
of the bank or banks with which such accounts are maintained, securing amounts
owing to such bank with respect to cash management and operating


8



--------------------------------------------------------------------------------




account arrangements and (ii) Liens of a collection bank arising under Section
4-210 of the UCC on items in the course of collection, (xiii) the filing of UCC
financing statements solely as a precautionary measure in connection with
operating leases otherwise permitted hereunder, (xiv) statutory Liens of
landlords and lessors in respect of rent not in default, (xv) the title and
interest of a lessor or sublessor in and to personal property leased or
subleased, in each case extending only to such personal property, and (xvi)
non-exclusive licenses of Intellectual Property rights in the ordinary course of
business.
“Person” means any individual, firm, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, Governmental Authority or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity.
“PFG” Partners for Growth V, L.P., and/or any Affiliate fund of the foregoing.
“PFG Senior Debt” means all Indebtedness of Borrower owed to PFG, which shall at
all times be senior to the obligations owed or accrued under this Note and “PFG
Subordination Agreement” means that subordination agreement in agreed form
pursuant to which Purchaser (including Persons not a Purchaser on the date of
this Note Purchase Agreement) subordinates Purchaser’s security interests, liens
and repayment of indebtedness owing to Purchaser to the prior repayment of the
PFG Senior Debt.
.
“Prepayment Date” has the meaning given to that term in Section 3.2(b).
“Prime Rate” means, for any day, the rate of interest in effect for such day
equal to the prime rate in the United States as reported from time to time in
The Wall Street Journal (or other authoritative source selected by the Purchaser
in its sole discretion), or as Prime Rate is otherwise determined by the
Purchaser in its sole and absolute discretion. The Purchaser’s determination of
the Prime Rate shall be conclusive, absent manifest error. Any change in such
rate of interest shall take effect at the opening of business on the day of such
change. In the event The Wall Street Journal (or such other authoritative
source) publishes a range of “prime rates”, the Prime Rate shall be the highest
of the “prime rates”.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased,
or operated by such Person.
“Purchase Price” has the meaning given to that term in Section 2.1.
“Purchaser” means Mark Burish, and its successors and assigns hereunder or under
the Notes.
“Qualified Assets” means (a) consolidated unrestricted cash and Cash Equivalent
Investments recorded on the balance sheet of the Borrower, plus (b) consolidated
accounts receivable.
“Qualifying Revenue” means the sum of revenues from “Customer Support” and
“Hosting”.
“Requirements of Law” means as to any Person, provisions of the Charter
Documents of such Person, or any law, treaty, code, rule, regulation, right,
privilege, qualification, License or franchise, or any determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to such Person or any of such Person’s property or to which such Person or any
of such Person’s property is subject or pertaining to any or all of the
Transactions or other transactions contemplated or referred to in the Note
Documents, including, but not limited to the Fair Credit Reporting Act, the
Gramm-Leach-Bliley Act, the Federal Trade Commission Act and comparable state
laws, the Telephone Consumer Protection Act, the Telemarketing and Consumer
Fraud and Abuse Prevention Act, the CAN-SPAM Act, the Electronic Fund Transfer
Act, the U.S. Card Act, and any similar laws and regulations in Canada,
including federal and provincial laws.


9



--------------------------------------------------------------------------------




“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
“SEC” means the United States Securities and Exchange Commission or any other
governmental authority then having jurisdiction to enforce the Securities Act
and/or the Exchange Act, as applicable.
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations thereunder as the same shall be
in effect at the time.
“Senior Management” means with respect to Borrower or any of their Subsidiaries,
its chairman, president, Financial Officer, chief operating officer, chief
executive officer or general counsel.
“Solvent” means, with respect to any Person that (a) the fair value of the
assets and the property of such Person exceeds the fair value of the aggregate
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) after giving effect to the transactions contemplated by this Agreement and
the other Note Documents, such Person will not be left with unreasonably small
capital, and (c) after giving effect to the transactions contemplated by this
Agreement and the other Note Documents, such Person is able to both service and
pay its liabilities as they mature. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed as the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that is likely to become an actual or matured liability.
“Subsidiary” means, with respect to any Person, a corporation or other entity of
which more than fifty percent (50%) of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Tax” means any present or future United States federal, state, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under Code
§59A), customs duties, capital stock, franchise profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or
add-on-minimum, estimated, or other taxes, levies, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, penalty,
or addition thereto, whether disputed or not.
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Transactions” means the issuance of the Notes hereunder, the issuance of the
Warrants and the repayment of certain existing Indebtedness of the Borrower each
on the Closing Date and the Additional Notes Closing Date, as the case may be.
“UCC” has the meaning set forth in the Guaranty and Collateral Agreement.
“Warrants” means that certain Warrant delivered by the Borrower to the Purchases
on the Initial Closing Date substantially in the form attached hereto as Exhibit
D.
“Wholly-owned” means, with respect to a Subsidiary, that all of the Capital
Stock of such Subsidiary is, directly or indirectly, owned or controlled by the
Borrower and/or one or more of its Wholly-owned Subsidiaries.


10



--------------------------------------------------------------------------------




1.2    Accounting Terms. ALL ACCOUNTING TERMS USED HEREIN AND NOT EXPRESSLY
DEFINED IN THIS AGREEMENT SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM IN
CONFORMANCE WITH GAAP. WHERE THE CHARACTER OR AMOUNT OF ANY ASSET OR LIABILITY
OR ITEM OF INCOME OR EXPENSE IS REQUIRED TO BE DETERMINED OR ANY CONSOLIDATION
OR OTHER ACCOUNTING COMPUTATION IS REQUIRED TO BE MADE FOR THE PURPOSES OF THIS
AGREEMENT, THIS SHALL BE DONE IN ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED, TO
THE EXTENT APPLICABLE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT.
PURCHASE AND SALE OF THE NOTES

ARTICLE 2.
PURCHASE AND SALE OF THE NOTES


2.1    Purchase and Sale of the Notes. Subject to the terms and conditions
herein set forth, on each Initial Closing Date and the Additional Notes Closing
Date, the Borrower will issue and sell to the Purchaser, and the Purchaser will
acquire from the Borrower, (a) on the Initial Closing Date, the Notes in an
aggregate principal amount (and for an aggregate purchase price) of $3,000,000
(the “Initial Notes”) and (b) two additional tranches, each in the amount of
$1,000,000 and payable at any time prior to the first anniversary of the
Agreement (the “Additional Notes” and together with the Initial Notes,
collectively, the “Purchase Price”), allocated among the Purchasers as set forth
on Schedule 2.1.
2.2    Fees Payable. Reimbursement of Expenses. At each anniversary of the
Closing, an administration fee will be payable to Purchaser equal to .5% of the
Purchaser Price less principal payments made. At each Closing, the Borrower
shall reimburse the Purchaser’s documented out-of-pocket fees and expenses
(including, without limitation, fees, charges and disbursements of outside
counsel and other out-of-pocket expenses such as consultant fees, travel
expenses, background checks and other expenses) incurred in connection with (i)
the negotiation and execution and delivery of this Agreement and the Note
Documents, (ii) the Purchaser’s due diligence investigation, (iii) the quality
of earnings report and (iv) the other transactions contemplated by this
Agreement and the Note Documents (including filings or other actions required to
perfect the security interests granted under the Collateral Documents). The
Borrower agrees to promptly pay all documented out-of-pocket fees, costs and
expenses (including external attorneys’ fees and expenses) incurred by the
Purchaser in connection with any action to enforce this Agreement or the Note
Documents or to collect any payments due from the Borrower. All fees, costs, and
expenses for which the Borrower is responsible under this Section 2.2 shall be
deemed part of the Obligations when incurred.
2.3    Closing. The purchase and issuance of the (a) Initial Notes shall take
place at the closing (the “Initial Closing”) on the date hereof (the “Initial
Closing Date”) and (b) the Additional Notes shall take place at a closing (the
“Additional Notes Closing” and together with the Initial Closing, collectively
the “Closings”) on the date in which the Additional Notes are purchased in
accordance with this Agreement (the “Additional Notes Closing Date”), in each
case, subject to the satisfaction or waiver of the conditions to closing set
forth in Article 4. At each Closing, the Borrower shall deliver the Notes to the
Purchasers against delivery by the Purchasers of the Purchase Price, which is
payable by wire transfer of immediately available funds.
  
ARTICLE 3.
THE NOTES


3.1    Interest and Related Fees.
(a)    Interest. Except as provided in Section 3.1(b), interest shall accrue and
shall be calculated daily on the basis of the actual number of days elapsed and
a 360-day year on the unpaid principal amount of the Notes outstanding from time
to time and on all other Obligations at the lesser of (i) the Applicable Rate
and (ii) the Maximum Rate (as defined below).


11



--------------------------------------------------------------------------------




(b)    Default Rate of Interest. Automatically upon the occurrence of and during
the continuance of any Event of Default and for so long as such Event of Default
continues, the unpaid principal amount of the Notes outstanding from time to
time and the other Obligations shall bear interest at a rate per annum of five
percent (5%) (the “Default Rate”) in excess of the rates otherwise payable under
this Agreement or the Note Documents (but not in any event in excess of the
Maximum Rate). The Default Rate shall apply retroactively to the date of
occurrence of such Event of Default. All Default Rate interest shall be paid in
cash on demand of the Purchaser. If, pursuant to the terms of this Agreement or
the Note Documents such other Obligations do not bear interest, after the
occurrence of an Event of Default and for so long as it continues, such
Obligations shall bear interest at the rate per annum from time to time borne by
the Notes.
(c)    Payment of Interest and Related Fees. Except as otherwise provided, the
Borrower shall pay accrued interest in arrears on the last day of each calendar
month (each such date being an “Interest Payment Date”). In addition, accrued
and unpaid interest shall be payable on the maturity of the Notes, whether by
acceleration or otherwise, and on the date of any prepayment (with respect to
the amount prepaid).
(d)    Excess Interest. It is the intention of the parties to comply strictly
with applicable usury laws. Accordingly, notwithstanding any provision to the
contrary in this Agreement or any other Note Document or any of the Obligations,
in no event shall any Obligations require the payment or permit the payment,
taking, reserving, receiving, collection or charging of any sums constituting
interest under Applicable Law that exceed the maximum amount permitted by such
laws, as the same may be amended or modified from time to time (the “Maximum
Rate”). If any such excess interest is called for, contracted for, charged,
taken, reserved or received in connection herewith or therewith, or in any
communication by the Purchaser or any other Person to the Borrower or any other
Person, or in the event that all or part of the principal or interest hereof or
thereof shall be prepaid or accelerated, so that under any of such circumstances
or under any other circumstance whatsoever the amount of interest contracted
for, charged, taken, reserved or received on the amount of principal actually
outstanding from time to time under any Obligations shall exceed the Maximum
Rate, then in such event it is agreed that: (i) the provisions of this paragraph
shall govern and control; (ii) neither the Borrower nor any other Person or
entity now or hereafter liable for the payment of any Obligations shall be
obligated to pay the amount of such interest to the extent it is in excess of
the Maximum Rate; (iii) any such excess interest which is or has been received
by the Purchaser, notwithstanding this paragraph, shall be credited against the
then unpaid principal balance of the Obligations (or, if the principal amount of
the Obligations shall have been paid in full, refunded by the Purchaser to the
party primarily liable on such Obligation); and (iv) the provisions of this
Agreement and the Obligations, and any other communication to the Borrower,
shall immediately be deemed reformed and such excess interest reduced, without
the necessity of executing any other document, to the Maximum Rate. The right to
accelerate the maturity of the Obligations does not include the right to
accelerate, collect, or charge unearned interest, but only such interest that
has otherwise accrued as of the date of acceleration. Without limiting the
foregoing, all calculations of the rate of interest contracted for, charged,
taken, reserved or received in connection with any of the Obligations which are
made for the purpose of determining whether such rate exceeds the Maximum Rate
shall be made to the extent permitted by Applicable Laws by amortizing,
prorating, allocating and spreading during the period of the full term of such
Obligations, including all prior and subsequent renewals and extensions hereof
or thereof, all interest at any time contracted for, charged, taken, reserved or
received by any Purchaser. The terms of this paragraph shall be deemed to be
incorporated into each of the other Note Documents.
3.2    Redemption of Notes.
(a)    Scheduled Redemptions of Notes. (i) The Borrower shall redeem the Notes
issued by it on February 28, 2024 (the “Maturity Date”) by payment in cash in
full of the entire outstanding principal balance thereof (including all interest
that has been added to the outstanding principal amount of such Notes pursuant
to Section 3.1), plus all unpaid interest accrued thereon through the date of
redemption, plus all outstanding and unpaid Obligations to the Purchaser of the
Notes under the Note Documents through the date of redemption and pay to the
Purchaser all other outstanding Obligations payable to the Purchaser under the
Note Documents. (ii) The Borrower shall redeem the Notes issued by it in
principal installments of $100,000 payable on the last day of each month end
beginning with the month ending August 31, 2020 and continuing through the
Maturity Date (and on such other date(s) and in such other amounts as may be
required from time to time pursuant to this Agreement).


12



--------------------------------------------------------------------------------




(b)    Optional Redemption Initiated by the Borrower. The Borrower shall have
the right, at its sole option and election, at any time or from time to time, to
redeem the Notes issued by the Borrower, in whole or in part on not less than
five (5) Business Days’ prior written notice of the date of redemption, which
shall be a Business Day (any such date, a “Prepayment Date”), by payment of an
amount equal to the unpaid principal balance thereof to be redeemed, plus all
unpaid interest accrued thereon through the Prepayment Date, plus all
outstanding and unpaid fees and expenses payable to the Purchaser under the Note
Documents through the Prepayment Date
(c)    Mandatory Redemptions.
(i)    Change of Control. Upon the occurrence of a Change of Control, the
Borrower shall purchase all Notes issued by it in full by payment of an amount
equal to (x) the unpaid principal balance thereof plus (y) all other outstanding
Obligations payable to the Purchaser of the Note Documents through the
Prepayment Date and all other outstanding Obligations payable to the Purchaser
under the Note Documents. The provisions of this Section 3.2(c)(i) shall not be
deemed to be implied consent to any such Change of Control otherwise prohibited
by the terms of this Agreement.
(ii)    Dispositions. Promptly, and in any event within two (2) Business Days of
receipt by the Borrower of the proceeds of any voluntary or involuntary sale or
Disposition by the Borrower or any Subsidiary of assets, the Borrower shall be
required to prepay the Notes issued by it in an amount equal to 100% of the Net
Cash Proceeds received by such Person in connection with such sales or
Dispositions; provided that, so long as (A) no Default or Event of Default shall
have occurred and is continuing or would result therefrom, (B) the Borrower
shall have given the Purchaser prior written notice of the Borrower’s intention
to apply such monies to the costs of replacement of the properties or assets
that are the subject of such sale or Disposition or the cost of purchase or
construction of other assets useful in the business of the Borrower or its
Subsidiaries, (C) the monies are held in a deposit account in which the
Purchaser has a perfected security interest (subject only to Permitted Liens)
and (D) the Borrower or its Subsidiaries, as applicable, complete such
replacement, purchase, or construction within 180 days after the initial receipt
of such monies, then the Borrower whose assets were the subject of such
Disposition shall have the option to apply such monies in an amount not to
exceed $150,000 (with any Net Cash Proceeds in excess of $150,000 to be applied
to prepay the Notes) to the costs of replacement of the assets that are the
subject of such sale or Disposition or the costs of purchase or construction of
other assets useful in the business of the Borrower unless and to the extent
that such applicable period shall have expired without such replacement,
purchase, or construction being made or completed, in which case, any amounts
remaining in the deposit account referred to in clause (C) above shall be
immediately paid to the Purchaser and applied in prepayment of the Notes in
accordance with Section 3.3.
(iii)    Casualty Events. Promptly, and in any event within two (2) Business
Days of receipt by the Borrower of the proceeds of any Net Cash Proceeds from
any Casualty Event, the Borrower shall be required to prepay the Notes issued by
it in an amount equal to 100% of the Net Cash Proceeds received by such Person
in connection with such Casualty Event; provided that, so long as (A) no Default
or Event of Default shall have occurred and is continuing or would result
therefrom, (B) the Borrower shall have given the Purchaser prior written notice
of the Borrower’s intention to apply such monies to the costs of replacement of
the properties or assets that are the subject of such Casualty Event or the cost
of purchase or construction of other assets useful in the business of the
Borrower or its Subsidiaries, (C) the monies are held in a deposit account in
which the Purchaser has a perfected security interest (subject only to Permitted
Liens) and (D) the Borrower or its Subsidiaries, as applicable, complete such
replacement, purchase, or construction within 180 days after the initial receipt
of such monies, then the Borrower whose assets were the subject of such Casualty
Event shall have the option to apply such monies in an amount not to exceed
$500,000 (with any Net Cash Proceeds in excess of $500,000 to be applied to
prepay the Notes) to the costs of replacement of the assets that are the subject
of such Casualty Event or the costs of purchase or construction of other assets
useful in the business of the Borrower unless and to the extent that such
applicable period shall have expired without such replacement, purchase, or
construction being made or completed, in which case, any amounts remaining in
the deposit account referred to in clause (C) above shall be immediately paid to
the Purchaser and applied in prepayment of the Notes in accordance with Section
3.3.
(iv)    Option to Decline. Any mandatory prepayment required to be made pursuant
to Section 3.2 may be declined in whole or in part by the Purchaser without
prejudice to such Purchaser’s rights hereunder


13



--------------------------------------------------------------------------------




to accept or decline any future payments in respect of any mandatory
prepayments, by providing notice to the Purchaser no later than 5:00 p.m.
(Chicago time) one (1) Business Day (or such other date acceptable to the
Purchaser) prior to the date of such prepayment; provided that the Borrower
shall give not less than two (2) Business Days’ prior written notice of the date
of any mandatory prepayment
(d)    Acceleration. In addition, the Notes shall be subject to acceleration as
set forth in Section 10.2 below.
3.3    Manner of Payment. All fees, interest, premium, principal and other
amounts payable in cash in respect of any Note Document shall be paid by wire
transfer of immediately available funds to an account at a bank designated in
writing by the Purchaser. All payments made by the Borrower (excluding regular
monthly interest payments made when due under Section 3.1(a)) upon the
Obligations relating to the Notes and all net proceeds from the enforcement of
the Obligations shall be applied (a) first, to that portion of the Obligations
constituting fees, indemnities, and expenses and other amounts (including
attorneys’ fees), payable to the Purchaser, (b) second, to the payment of that
portion of the Obligations constituting accrued and unpaid interest on the
Notes, (c) third, to the payment of that portion of the Obligations constituting
unpaid principal of the Notes, and (d) last, the balance, if any, after all of
the Obligations have been indefeasibly paid in full, to the Borrower or as
otherwise required by any Requirements of Law. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day.
3.4    Taxes.
(a)    Any and all payments by or on account of any Obligations hereunder or
under any Note Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes (including any Other Taxes); provided that
if the Borrower shall be required by Applicable Law to deduct or withhold any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all such
required deductions or withholding (including deductions or withholding
applicable to additional sums payable under this Section 3.4) a Purchaser
receives an amount equal to the sum it would have received had no such
deductions or withholding been made, (ii) the Borrower shall make such
deductions or withholding and (iii) Borrower shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
Applicable Law.
(b)    Without limiting the provisions of Section 3.4(a) above, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with Applicable Law.
(c)    The Borrower shall indemnify each Purchaser for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.4) payable or paid by any Purchaser or required to be withheld or deducted
from a payment to such Purchaser and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis for determining the amount of such payment or
liability delivered to Borrower by any Purchaser shall be conclusive absent
manifest error. Such payment shall be due within ten (10) days of Borrower’s
receipt of such certificate.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority pursuant to this Section 3.4,
Borrower shall deliver to the Purchaser the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Purchaser.
(e)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower and any Purchaser
under this Section 3.4 shall survive the termination of the Note Documents and
the payment in full of the Notes or the assignment of rights by a Purchaser.


14



--------------------------------------------------------------------------------




3.5    Tax Treatment. The Borrower and each Purchaser shall file all Tax Returns
consistent with the following: (i) the Notes are debt for U.S. federal income
tax purposes, (ii) the Notes are issued with original issue discount solely on
account of interest paid in kind (as provided in Section 3.1) and the amount
allocated to the Warrant, and (iii) the Notes are not governed by the rules set
out in the U.S. Treasury Regulations Section 1.1275-4. The inclusion of this
paragraph is not an admission by any Purchaser that it is subject to U.S.
taxation.
ARTICLE 4.
CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER
The obligation of the Purchaser to purchase the Notes, to pay the Purchase Price
at any Closing and to perform any obligations hereunder shall be subject to the
satisfaction as determined by, or waived by, the Purchaser of the following
conditions on or before either the Initial Closing Date or the Additional Notes
Closing Date, as the case may be.
4.1    Representations and Warranties. The representations and warranties
contained in Article 6 hereof shall be true and correct at and as of each of the
Initial Closing Date and the Additional Notes Closing Date(except to the extent
such representations and warranties specifically relate to an earlier date, in
which case they shall be true and correct as of such earlier date) after giving
effect to the Transactions, and the Purchaser shall have received at the Initial
Closing Date and the Additional Notes Closing Date a certificate to the
foregoing effect, dated as of the Initial Closing Date and the Additional Notes
Closing Date, and executed by the chief executive officer or chief financial
officer of the Borrower on behalf of the Borrower.
4.2    Compliance with this Agreement. The Borrower shall have performed and
complied in all material respects with all of its agreements and conditions set
forth or contemplated herein that are required to be performed or complied with
by the Borrower on or before the Initial Closing Date and the Additional Notes
Closing Date, and the Purchaser shall have received at the Closing a certificate
to the foregoing effect, dated the Initial Closing Date and the Additional Notes
Closing Date, and executed by the chief executive officer or chief financial
officer on behalf of the Borrower.
4.3    Documents. The Purchaser shall have received true, complete and correct
copies of the Note Documents, and such other agreements, schedules, exhibits,
certificates, documents, financial information and filings as the Purchaser may
request in connection with or relating to the Transactions all in form and
substance reasonably satisfactory to the Purchaser, including, without
limitation, each of the Note Documents executed by the Borrower and its
Subsidiaries.
4.4    Purchase of Notes Permitted by Applicable Laws. The acquisition of and
payment for the Notes to be acquired by the Purchaser hereunder and the
consummation of the transactions contemplated hereby and by the Note Documents
(i) shall not be prohibited by any Requirements of Law, and (ii) shall not
subject the Purchaser to any penalty or other onerous condition under or
pursuant to any Requirements of Law.
4.5    Consents and Approvals. All consents, exemptions, authorizations, or
other actions by, or notices to, or filings with, Governmental Authorities and
other Persons in respect of all Requirements of Law and with respect to those
Contractual Obligations of the Borrower necessary in connection with the
execution, delivery or performance by the Borrower, or enforcement against the
Borrower, of the Note Documents to which it is a party shall have been made or
obtained and be in full force and effect, and the Purchaser shall have been
furnished with appropriate evidence thereof.
4.6    No Material Judgment or Order. There shall not be on the Initial Closing
Date, any judgment, injunction or order of a court of competent jurisdiction or
any ruling of any Governmental Authority which, in the judgment of the
Purchaser, would prohibit the purchase of the Notes hereunder or subject the
Purchaser to any penalty or other onerous condition under or pursuant to any
Requirement of Law if the Notes were to be purchased hereunder.
4.7    No Litigation. No arbitration, action, claim, suit, litigation or
proceeding before any court or any Governmental Authority shall have been
commenced or threatened against the Borrower or any Subsidiary (including


15



--------------------------------------------------------------------------------




its directors or officers), and no investigation by any Governmental Authority
shall have been commenced and no action, suit or proceeding by any Governmental
Authority shall have been threatened against any Purchaser, or the Borrower
(i) seeking to restrain, prevent or change the transactions contemplated hereby
or questioning the validity or legality of any of such Transactions, (ii) in
which the amount of damages claimed is $200,000 or more or (iii) which could
reasonably be expected to have a Material Adverse Effect.
4.8    Collateral. The Purchaser shall have received correct, complete fully
executed copies of each of the Collateral Documents in a form acceptable to the
Purchaser, together with such UCC financing statements, original stock
certificates, if any, and stock powers, original promissory notes, notices of
security interest to be filed in the United States Patent and Trademark Office,
and other instruments and documents as the Purchaser may otherwise determine to
be necessary or appropriate to perfect the Liens granted thereunder, all in form
and substance acceptable to the Purchaser. The Purchaser shall have been granted
a security interest in all of the collateral, subject to the rights of PFG which
shall be senior to the Note.
4.9    Lien Searches. The Purchaser shall have received (i) searches of the
Uniform Commercial Code, judgment, bankruptcy and tax lien filings which may be
filed with respect to the Collateral covered by the Collateral Documents and
(ii) Lien searches of intellectual property, in each confirming that all such
Property given as collateral is subject to no Liens except Permitted Liens.
4.10    No Material Adverse Effect. There shall exist no (a) event, development,
or circumstance occurring on or after September 30, 2017, that has had or could
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (b) material disruption or material adverse change in the financial,
banking or capital markets generally affecting credit facilities similar to the
facility herein.
ARTICLE 5.
CONDITIONS TO THE OBLIGATIONS OF THE BORROWER
The obligations of the Borrower to issue, or cause to be issued, the Note and to
perform its other obligations hereunder shall be subject to the satisfaction as
determined by, or waived by, the Borrower of the following conditions on or
before the Initial Closing Date and the Additional Notes Closing date:
5.1    Representations and Warranties. The representations and warranties of the
Purchaser contained in Article 7 hereof shall be true and correct in all
material respects at and as of the Initial Closing Date and the Additional Notes
Closing Date, as if made at and as of such date (except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date).
5.2    Compliance with this Agreement. The Purchaser shall have performed and
complied in all material respects with all of the agreements and conditions set
forth or contemplated herein that are required to be performed or complied with
by them on or before the Initial Closing Date and the Additional Notes Closing
Date.
ARTICLE 6.
REPRESENTATIONS AND WARRANTIES OF THE BORROWER


The Borrower hereby represents and warrants to the Purchaser as follows:
6.1    Existence and Power. The Borrower and each of its Subsidiaries: (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has all requisite corporate
or limited liability company power and authority to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently, or is currently proposed to be, engaged; (c)
is duly qualified as a foreign entity, licensed and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except where the
failure to be so qualified could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and (d) has the
corporate or limited liability company power and authority to execute, deliver
and perform its obligations


16



--------------------------------------------------------------------------------




under each Note Document to which it is or will be a party and to borrow
hereunder. The jurisdictions in which the Borrower and each of its Subsidiaries
are organized and qualified to do business as of the Initial Closing Date and
the Additional Notes closing, as the case may be, are listed on Schedule 6.1.
6.2    Authorization; No Contravention. The execution, delivery and performance
by the Borrower and each Subsidiary of each Note Document to which it is or will
be a party and the consummation of the Transactions: (a) have been duly
authorized by all necessary corporate or limited liability company action; (b)
do not and will not contravene or violate the terms of the Charter Documents of
the Borrower or any of its Subsidiaries or any amendment thereto or any material
Requirement of Law applicable to the Borrower or such Subsidiary or the
Borrower’s or such Subsidiary’s assets, business or properties; (c) do not and
will not (i) conflict with, contravene, result in any violation or breach of or
default under any material Contractual Obligation of the Borrower or such
Subsidiary (with or without the giving of notice or the lapse of time or both)
other than any right to consent, which consents have been obtained, (ii) create
in any other Person a right or claim of termination or amendment of any material
Contractual Obligation of the Borrower or such Subsidiary, or (iii) require
modification, acceleration or cancellation of any material Contractual
Obligation of the Borrower or such Subsidiary; and (d) do not and will not
result in the creation of any Lien (or obligation to create a Lien) against any
property, asset or business of the Borrower or such Subsidiary (other than those
securing the Notes).
6.3    Governmental Authorization; Third Party Consents. Except as set forth on
Schedule 6.3, to the Knowledge of Borrower no approval, consent, compliance,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person in respect of any Requirement of Law
or Material Contract, and no lapse of a waiting period under a Requirement of
Law or Material Contract, is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Borrower of
the Note Documents to which it is a party or the consummation of the
Transactions, other than filings to perfect Liens granted under the Collateral
Documents.
6.4    Binding Effect. The Borrower and its Subsidiaries have duly executed and
delivered the Note Documents to which it is a party and such Note Documents
constitute the legal, valid and binding obligations of the Borrower and such
Subsidiary enforceable against the Borrower and such Subsidiary in accordance
with its respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and by general
principles of equity.
6.5    No Legal Bar. Neither the Borrower nor any Subsidiary has previously
entered into any agreement which is currently in effect or to which the Borrower
or any of its Subsidiaries is currently bound granting any rights to any Person
which conflict with the rights to be granted by the Borrower in the Note
Documents, other than the right to consent, which consents have been obtained;
provided, however, Borrower makes no representation or warranty as to its
obligations to Hale Capital LLC.
6.6    Litigation. Except as set forth on Schedule 6.6 (include Hale on the
schedule), (a) there are no legal actions, suits, proceedings, claims or
disputes pending or, to the Knowledge of the Borrower, threatened, at law, in
equity, in arbitration or before any Governmental Authority against or affecting
the Borrower or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; (b) there is no
injunction, writ, temporary restraining order, decree or any order or
determination of any nature by any arbitrator, court or other Governmental
Authority purporting to enjoin or restrain the execution, delivery or
performance of the Note Documents or which relates to the assets or the business
of the Borrower or its Subsidiaries; and (c) there is no litigation, claim,
audit, dispute, review, proceeding or investigation currently pending or
threatened against the Borrower or its Subsidiaries for any violation or alleged
violation of any Requirements of Law, and neither the Borrower nor any
Subsidiary has received written notice of any threat of any suit, action, claim,
dispute, investigation, review or other proceeding pursuant to or involving any
Requirements of Law.
6.7    Compliance with Laws. To the Knowledge of the Borrower, the Borrower and
its Subsidiaries are in compliance with all Requirements of Law, except for such
noncompliance that could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. There are no actual or, to the
Knowledge of the


17



--------------------------------------------------------------------------------




Borrower, pending appeals, adjustments, audits, inquiries, investigations,
proceedings, recoupments or notices of intent to audit or investigate by any
Governmental Authority against the Borrower or its Subsidiaries.
6.8    No Default or Breach. To the Knowledge of the Borrower, no event has
occurred and is continuing or would result from the incurring of Obligations by
the Borrower under the Note Documents which constitutes or, with the giving of
notice or lapse of time or both would constitute an Event of Default. To the
Knowledge of the Borrower, except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, neither the
Borrower nor any Subsidiary is in default with respect to any Contractual
Obligation in any Material Contract.
6.9    Title to Properties. Except as set forth on Schedule 6.9, the Borrower
and its Subsidiaries has good title to, or a valid leasehold interest in, all
Property used by it in its business and none of such Property is subject to any
Lien, except for Permitted Liens.
6.10    Real Property. Schedule 6.10 sets forth a correct and complete list of
all real property owned or leased by the Borrower or its Subsidiaries. Each
lease relating to such leased real property is in full force and effect and the
Borrower and its Subsidiaries enjoy peaceful and undisturbed possession
thereunder. There is no material default on the part of the Borrower or its
Subsidiaries or any event or condition which (with notice or lapse of time, or
both) would constitute a default on the part of the Borrower or its Subsidiaries
under any such lease. The Borrower and its Subsidiaries have good and marketable
title in fee simple to the real property identified on Schedule 6.10 as owned by
the Borrower or its Subsidiaries, free and clear of any Liens other than
Permitted Liens. There are no actions, suits or proceedings pending or, to the
Knowledge of the Borrower, threatened against the owned real property or the
leased real property used in connection with the business of the Borrower or its
Subsidiaries, at law or in equity, in arbitration or before any Governmental
Authority which would in any way affect title to or the right to use such owned
real property or leased real property.
6.11    Taxes.
(a)    The Borrower and each of its Subsidiaries has timely filed all United
States federal and state income and other material Tax Returns that it was
required to file, in each case with due regard for any extension of time within
which to file such Tax Return. All such Tax Returns were correct and complete in
all material respects. All Taxes due and payable by the Borrower or its
Subsidiaries have been paid, in each case with due regard for any extension of
time within which to file such Tax Return, other than any Taxes the amount or
validity of which is being actively contested by Borrower or its Subsidiaries in
good faith and by appropriate proceedings and with respect to which adequate
reserves or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor. There are no
Liens, other than Permitted Liens, on any of the assets of the Borrower or its
Subsidiaries that arose in connection with any failure (or alleged failure) to
pay any Tax. No claim has been made by a Governmental Authority in a
jurisdiction where the Borrower and its Subsidiaries do not file Tax Returns
that the Borrower or any of its Subsidiaries is or may be subject to taxation by
that jurisdiction.
(b)    Except as set forth on Schedule 6.11, to the Knowledge of the Borrower
there is no action, suit, proceeding, investigation, examination, audit, or
claim now pending or threatened in writing by any Governmental Authority
regarding any Taxes relating to the Borrower or its Subsidiaries. Neither the
Borrower nor any Subsidiary has entered into an agreement or waiver or been
requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of Taxes of such Person and
there are no circumstances that would cause the taxable years of the Borrower or
its Subsidiaries not to be subject to the normally applicable statute of
limitations.
6.12    Absence of Certain Changes or Events. To the knowledge of the Borrower,
since September 30, 2017, there has been no development, event, circumstance, or
change which could be expected to have, either individually or in the aggregate,
a Material Adverse Effect.


18



--------------------------------------------------------------------------------




6.13    Subsidiaries. Except as set forth in Schedule 6.13, the Borrower does
not (a) have any Subsidiaries or (b) own of record or beneficially, directly or
indirectly, any (i) Capital Stock issued by any other Person or (ii) equity,
voting or participating interest in any joint venture or other enterprise.
6.14    Capitalization. As of the Initial Closing Date and the Additional Notes
Closing Date, after giving effect to the transactions contemplated hereby and in
the other Note Documents, the capitalization of the Borrower and its
Subsidiaries (including the maximum amount of diluted shares) is as set forth on
Schedule 6.14. Schedule 6.14 lists all warrants, options, and other securities
convertible or exercisable into shares of Capital Stock of the Borrower, and
lists the exercise or strike price applicable to such warrant, option, or
security. All outstanding preferred stock of the Borrower will convert into
491,754 shares of common stock of the Borrower on May 31, 2019. Schedule 6.14
sets forth the fully diluted capitalization of the Borrower and its Subsidiaries
after giving effect to the conversion of all outstanding preferred stock of the
Borrower. All of the issued and outstanding Capital Stock of the Borrower has
been, and Capital Stock of the Borrower issuable upon the exercise of the
purchase rights granted under the Warrants is, duly authorized and validly
issued and are fully paid and nonassessable. All outstanding Capital Stock of
the Borrower’s Subsidiaries are 100% owned by the Borrower or one of its
Subsidiaries free and clear of all Liens other than Permitted Liens. Except as
set forth in the Charter Documents (as in effect on each of the Initial Closing
Date and the Additional Notes Closing Date), the issuance of the foregoing
Capital Stock is not and has not been subject to preemptive rights in favor of
any Person other than such rights that have been waived and will not result in
the issuance of any additional Capital Stock of the Borrower or the triggering
of any anti-dilution or similar rights contained in any options warrants,
debentures or other securities or agreements of the Borrower or any of its
Subsidiaries. On each of the Initial Closing Date and the Additional Notes
Closing Date, as the case may be, except as set forth on Schedule 6.16, there
are no outstanding securities convertible into or exchangeable for Capital Stock
of the Borrower or any of its Subsidiaries or options, warrants or other rights
to purchase or subscribe for Capital Stock of the Borrower or any of its
Subsidiaries, or contracts, commitments, agreements, understandings or
arrangements of any kind to which the Borrower or any of its Subsidiaries is a
party relating to the issuance of any Capital Stock of the Borrower or any of
its Subsidiaries, or any such convertible or exchangeable securities or any such
options, warrants or rights. On each of the Initial Closing Date and the
Additional Notes Closing Date, as the case may be, except as set forth on
Schedule 6.16, neither the Borrower nor any of its Subsidiaries has any
obligation, whether mandatory or at the option of any other Person, at any time
to redeem or repurchase any Capital Stock of the Borrower or any of its
Subsidiaries, pursuant to the terms of their respective Charter Documents or
otherwise. No issued and outstanding shares of the Borrower’s Capital Stock are
subject to a right of first refusal or condition of forfeiture in favor of the
Borrower, and no shares of the Capital Stock of the Borrower are subject to
vesting restrictions. Since January 1, 2018, except as set forth on Schedule
6.14 the Borrower has not declared or paid, or become responsible to declare or
pay, and the Borrower is not responsible for or have any obligation to declare
or pay, a dividend or other distribution on its securities or otherwise
combined, split, recapitalized or taken similar actions with respect to its
outstanding Capital Stock. There are no voting trusts, proxies or other
contracts or understandings to which the Borrower is a party or is bound with
respect to the voting of any shares of the Borrower’s Capital Stock, the
acquisition (including rights of co-sale, first refusal, antidilution or
pre-emptive rights), disposition, registration of securities of the Borrower, or
other rights of security holders, or obligations of the Borrower, with respect
to the securities of the Borrower, other than registration rights under warrants
set forth on Schedule 6.14. All securities of the Borrower and its Subsidiaries
(including all shares of the Borrower’s common stock, securities, options and
warrants to purchase shares of the Borrower’s common stock (both outstanding as
well as those that are no longer outstanding)), have been and were issued and
granted pursuant to an exception from the Securities Act and otherwise in
compliance, in all material respects, with all securities and other Applicable
Laws, in compliance with the fiduciary obligations of the board of directors of
the Borrower, and in compliance with all requirements of applicable contracts
affecting, applicable to or relating to, such issuances.
6.15    Patents, Trademarks, Etc.
(a)    To the Knowledge of the Borrower, the Borrower and each Subsidiary owns
and/or has the right to use all Intellectual Property material to the conduct of
its business (collectively, “IP Rights”) without any conflict with or
infringement of the IP Rights of others. Schedule 6.15 sets forth a complete
list of Licenses or other Contractual Obligations relating to the Borrower’s and
its Subsidiaries’ IP Rights (other than off the shelf computer software and
programs and Licenses and Contractual Obligations entered in the ordinary course
of business) and of registrations of patents, trademarks, service marks and
copyrights including any applications therefor constituting such


19



--------------------------------------------------------------------------------




IP Rights. Except as set forth in Schedule 6.15, neither the Borrower nor any
Subsidiary has any obligation to pay any royalty with respect to the IP Rights.
(b)    Except as set forth in Schedule 6.15, no claims have been asserted by any
Person with respect to the use by the Borrower or any Subsidiary of any such IP
Rights or challenging or questioning the validity or effectiveness of any
License or agreement held by the Borrower or its Subsidiaries or to which it is
a party relating to any such IP Rights which claims could reasonably be expected
to have a Material Adverse Effect. To the Knowledge of the Borrower, the conduct
of the business of the Borrower and its Subsidiaries as conducted and as
proposed to be conducted does not and will not, in any material respect,
conflict with or infringe upon the IP Rights of others, and neither the Borrower
nor any Subsidiary has received any communication alleging any such violation.
To the Knowledge of the Borrower, no third party is infringing or violating any
of the IP Rights of the Borrower or its Subsidiaries. To the Knowledge of the
Borrower, no person employed by or affiliated with the Borrower or its
Subsidiaries has violated any confidential relationship that such person may
have had with any third party, in connection with the development or sale of any
product or service or proposed product or service of the Borrower or its
Subsidiaries.
6.16    Indebtedness. Schedule 6.16 lists (a) the amount of all Indebtedness of
the Borrower and its Subsidiaries (other than Indebtedness under this Agreement)
that is in existence immediately before the each of the Initial Closing Date and
the Additional Notes Closing date, and will remain outstanding after each of
such Initial Closing Date and the Additional Notes Closing Date, (b) the Liens
that relate to such Indebtedness and that encumber the assets of the Borrower
and its Subsidiaries, (c) the name of each lender thereof, and (d) the amount of
any unfunded commitments, if any, available to the Borrower and its Subsidiaries
in connection with any such Indebtedness facilities.
6.17    Material Contracts. Schedule 6.17 lists all Material Contracts. Except
as set forth on Schedule 6.17, each of the Material Contracts is in full force
and effect. Except as set forth on Schedule 6.17, the Borrower and its
Subsidiaries has satisfied in full or provided for all of its liabilities and
obligations under each Material Contract requiring performance prior to the date
hereof in all material respects, and is not in default under any of such
Material Contracts, nor does, to the Knowledge of the Borrower, any condition
exist that with notice or lapse of time or both would constitute such a default.
To the Knowledge of the Borrower, no other party to any Material Contract is in
default thereunder, nor, to the Knowledge of the Borrower, does any condition
exist that with notice or lapse of time or both would constitute such a default.
No approval or consent of any Person is needed for the Material Contracts to
continue to be in full force and effect after giving effect to the Transactions.
6.18    Insurance. Schedule 6.18 accurately summarizes all of the insurance
policies or programs of the Borrower and its Subsidiaries as of the date hereof.
All such policies are in full force and effect, are underwritten by reputable
insurers, are sufficient for all applicable Requirements of Law and otherwise
are in compliance with the criteria set forth in Section 8.4 hereof. All such
policies will remain in full force and effect and will not terminate or lapse by
reason of any of the Transactions.
6.19    Licenses and Approvals. The Borrower and each of its Subsidiaries holds
all material Licenses that are required by any Governmental Authority to permit
it to conduct and operate the Borrower’s or its Subsidiaries’ business as now
conducted, and all such Licenses are valid and in full force and effect and will
remain in full force and effect upon consummation of the transactions
contemplated by this Agreement and the other Note Documents. The Borrower and
its Subsidiaries are in compliance in all material respects with all Licenses.
Neither the Borrower nor any Subsidiary is a party to and, to the Knowledge of
the Borrower, there is not, any investigation, notice of apparent liability,
violation, forfeiture or other order or complaint issued by or before any
Governmental Authority or any other proceedings which could in any manner
threaten or adversely affect the validity or continued effectiveness of such
material Licenses of the Borrower or its Subsidiaries, or give rise to any order
of forfeiture. There is no pending threat of cancellation, loss, termination,
modification, or nonrenewal of any such Licenses of the Borrower or its
Subsidiaries, nor any basis for such cancellation, loss, termination,
modification, or nonrenewal. The Borrower has no reason to believe that such
Licenses will not be renewed in the ordinary course. The Borrower and its
Subsidiaries have filed in a timely manner all material reports, applications,
documents, instruments, and information required to be filed pursuant to
applicable rules and regulations or requests of every regulatory body having
jurisdiction over any of its Licenses.


20



--------------------------------------------------------------------------------




6.20    Change of Control and Similar Payments. Neither the execution, delivery
and performance by the Borrower of this Agreement, nor the execution, delivery
and performance by the Borrower of any of the other Note Documents, nor the
consummation of the transactions contemplated hereby shall require any payment
by the Borrower or any Subsidiary, in cash or kind, under any other agreement,
plan, policy, commitment or other arrangement, other than as pursuant to the
terms of the Indebtedness that is being repaid on the each of the Initial
Closing Date and the Additional Notes Closing Date in accordance with Section
8.1(a). There are no agreements, plans, policies, commitments or other
arrangements with respect to any compensation, benefits or consideration which
will be materially increased, or the vesting of benefits of which will be
materially accelerated, as a result of this Agreement or the other Note
Documents or the occurrence of any of the transactions contemplated hereby or
thereby. There are no payments or other benefits payable by the Borrower or its
Subsidiaries, the value of which will be calculated on the basis of any of the
transactions contemplated by this Agreement or the other Note Documents.
6.21    Disclosure.
(a)    Agreement and Other Documents. To the Knowledge of the Borrower this
Agreement, together with all exhibits and schedules hereto, the Note Documents,
certificates and other documents furnished to the Purchaser by the Borrower at
the each of the Initial Closing Date and the Additional Notes Closing Date, do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained herein or therein, in
the light of the circumstances under which they were made, not misleading
provided that to the extent any such exhibit, schedule, agreement, certificate
or other document was based solely upon or constitutes a forecast or projection,
the Borrower represents only that it acted in good faith and utilized reasonable
assumptions in the preparation of such exhibit, schedule, agreement, certificate
or other document, it being understood that actual results may vary from such
forecasts and that such variations may be material.
(b)    Material Adverse Effect. To the Knowledge of the Borrower, there is no
fact which the Borrower has not disclosed to the Purchaser which could
reasonably be expected to have a Material Adverse Effect.
ARTICLE 7.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser hereby represents and warrants as follows:
7.1    Authorization; No Contravention. The execution, delivery and performance
by such Purchaser of this Agreement: (a) is within its power and authority and
has been duly authorized by all necessary action; (b) does not contravene the
terms of its Charter Documents or any amendment thereof, and (c) will not, in
any material respect, violate, conflict with or result in any breach or
contravention of any of its Contractual Obligations, or any order or decree
directly relating to it.
7.2    Binding Effect. This Agreement has been duly executed and delivered by
such Purchaser and this Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.
7.3    No Legal Bar. The execution, delivery, and performance of this Agreement
by such Purchaser will not violate in any material respect any Requirement of
Law applicable to it in any material respect, assuming the accuracy and
correctness of the representations and warranties made by the Borrower to the
Purchaser in the Note Documents.
7.4    Securities Laws.
(a)    The Notes are being or will be acquired by such Purchaser hereunder for
its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution thereof in any transaction which
would be in violation of state or federal securities laws.


21



--------------------------------------------------------------------------------




(b)    Such Purchaser understands that (i) the Notes constitute “restricted
securities” under the Securities Act, (ii) the offer and sale of the Notes
hereunder is not registered under the Securities Act or under any “blue sky”
laws in reliance upon certain exemptions from such registration and that the
Borrower is relying on the representations made herein by such Purchaser in its
determination of whether such specific exemptions are available, and (iii) the
Notes may not be transferred except pursuant to an effective registration
statement under the Securities Act, or under an exemption from such registration
available under the Securities Act and under applicable “blue sky” laws or in a
transaction exempt from such registration. Such Purchaser acknowledges that: (1)
it has no right to require registration thereof under the Securities Act or any
“blue sky” laws, and (2) there is not now and is not contemplated to be any
public market therefor. As a result, such Purchaser is prepared and is able to
bear the economic risk of an investment in the Notes for an indefinite period of
time. Such Purchaser understands that any certificate representing the Notes
that are issued to the Purchaser may bear, in the Borrower’s discretion, the
following restrictive legend and will be restricted from transfer in accordance
with such legend:
“This Note has not been and will not be registered under the United States
Securities Act 1933 (the “Securities Act”) or with any securities regulatory
authority of any state or other jurisdiction of the United States. The holder
hereof, by purchasing or otherwise acquiring this security, acknowledges that
this security has not been registered under the Securities Act. The holder
agrees that this security may be offered, resold, pledged or otherwise
transferred only in compliance with the Securities Act and any applicable state
securities laws and only (1) pursuant to Rule 144 under the Securities Act or
(2) pursuant to an exemption from registration under the Securities Act, and in
each case in accordance with any applicable securities laws of the states of the
United States and other jurisdictions. The holder acknowledges that the purpose
of the foregoing limitation is, in part, to ensure that Company is not required
to register under the Securities Act.”
(c)    Such Purchaser (i) has been furnished with or has had access to all
material books and records of the Borrower and each Subsidiary and all of their
respective material contracts, agreements and documents and (ii) has had an
opportunity to ask questions of, and receive answers from, management and
representatives of the Borrower and its Subsidiaries and which representatives
have made available to them such information regarding the Borrower and its
Subsidiaries and their current respective businesses, operations, assets,
finances, financial results, financial condition and prospects in order to make
a fully informed decision to purchase and acquire the Notes. Such Purchaser has
generally such knowledge and experience in business and financial matters, and
with respect to investments in securities of privately held companies, as to
enable it to understand and evaluate the risks of an investment in the Notes and
form an investment decision with respect thereto. Such Purchaser acknowledges
that none of the Borrower or its Subsidiaries has given such Purchaser any
investment advice, credit information or opinion as to whether the purchase of
the Notes is prudent.
(d)    The foregoing, however, does not limit or modify the representations and
warranties set forth in Article 6 of this Agreement or in any other Note
Document or the right of such Purchaser to rely thereon.
7.5    Governmental Authorization; Third Party Consent. No approval, consent,
compliance, exemption or authorization of any Governmental Authority or any
other Person in respect of any Requirement of Law, and no lapse of a waiting
period under a Requirement of Law, is necessary or required in connection with
the execution, delivery or performance by it or enforcement against such
Purchaser of this Agreement or the transactions contemplated hereby.
ARTICLE 8.
AFFIRMATIVE COVENANTS
Until the indefeasible payment in full in cash of all Obligations under the
Notes (other than contingent indemnification or expense reimbursement
obligations for which no claim has been made) or such later date as set forth
below, the Borrower hereby covenants and agrees with the Purchaser as follows:


22



--------------------------------------------------------------------------------




8.1    Use of ProceedsThe Borrower shall use the proceeds of the sale of the
Notes hereunder only as follows: (i) for general corporate purposes and working
capital requirements of the Borrower and its Subsidiaries, and (ii) to pay the
closing fee and all other fees and expenses in connection with this Agreement.
(a)    The Borrower shall not use any proceeds of the sale of the Notes
hereunder to, directly or indirectly, purchase or carry any “margin stock” (as
defined in Regulation U) or to extend credit to others for the purpose of
purchasing or carrying any “margin stock” in violation of the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System.
8.2    Notice of Default or Material Adverse Effect. The Borrower will give
prompt notice in writing to the Purchaser upon becoming aware of the following:
%3. the occurrence of any Default or Event of Default under this Agreement (such
notice to specify the nature and period of existence thereof and what action the
Borrower is taking (and proposes to take) with respect thereto), %3. the
occurrence of any event which constitutes or which with the passage of time or
giving of notice or both would constitute an event of default under any Material
Contract, %3. the occurrence of any event which constitutes or which with the
passage of time or giving of notice or both would constitute a default under any
other Contractual Obligation which could reasonably be expected to have a
Material Adverse Effect and %3. any development or other information outside the
ordinary course of business of the Borrower or any Subsidiary which could
reasonably be expected to have a Material Adverse Effect.
8.3    Conduct of Business. The Borrower will use its best efforts to, and will
use its best efforts to cause each subsidiary to, carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted or those reasonably related or
ancillary thereto and do all things necessary to remain duly incorporated or
organized, validly existing and in good standing as a domestic corporation or
limited liability company in its jurisdiction of incorporation or organization,
as the case may be, and maintain all requisite authority to conduct its business
in each jurisdiction in which its business is conducted except to the extent the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect.
8.4    Taxes and Claims. The Borrower will use its best efforts, and will use
its best efforts to cause each of its Subsidiaries to:
(a)    Timely file complete and correct United States federal and state income
and applicable foreign, state and local Tax Returns required by law, in each
case with due regard for any extension of time within which to file such Tax
Return, and pay when due all Taxes, except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside in accordance with GAAP, which deferment of payment
is permissible so long as no Lien, other than a Permitted Lien has been entered
and the Borrower’s and its Subsidiaries’ title to, and its/their right to use,
its/their Properties are not materially adversely affected thereby; and
(b)    Pay and perform (i) all Obligations under this Agreement and the other
Note Documents and (ii) except where failure to do so could not reasonably be
expected to have a Material Adverse Effect, all other Indebtedness, obligations
and liabilities in accordance with customary trade practices; provided that the
Borrower or such Subsidiary may contest any item described in clause (ii) above
in good faith so long as adequate reserves are maintained with respect thereto
in accordance with GAAP.
8.5    Insurance.
(a)    The Borrower will, and will cause each of its Subsidiaries to, maintain
with reputable insurance companies insurance in such amounts and covering such
risks as set forth on Schedule 8.5 and is otherwise consistent with sound
business practice, including, without limitation, property and casualty
insurance on all of its Property, general liability insurance, workers
compensation insurance, business interruption insurance, and directors and
officers liability insurance and maintain such insurance as is required by the
terms of any Collateral Document. All such insurance policies shall contain the
provision that the Purchaser be given 30 days written notice of intent to
terminate by either the Borrower or any of its Subsidiaries or insuring company,
and shall name Purchaser as lenders


23



--------------------------------------------------------------------------------




loss payee or additional insured, as applicable, thereunder. The Borrower will,
and will cause each of its Subsidiaries to, furnish to the Purchaser upon
request full information as to the insurance carried by it.
(b)    The Borrower will, and will cause each of its Subsidiaries to, at all
times keep its Property which is subject to the Lien of any Collateral Document
insured in favor of the Purchaser, and all policies or certificates (or
certified copies thereof) with respect to such insurance. At or prior to the
Initial Closing Date, the Borrower shall furnish certificates of insurance
issued on applicable ACORD Forms with respect to property and liability
insurance for the Borrower. The Borrower will, and will cause each of its
Subsidiaries to, notify the Purchaser, promptly, upon receipt of a notice of
termination, cancellation, or non-renewal from its insurance company of any such
policy.
(c)    If the Borrower shall fail to maintain all insurance in accordance with
this Section 8.4 or to timely pay or cause to be paid the premium(s) on any such
insurance, or if the Borrower shall fail to deliver all certificates with
respect thereto, the Purchaser shall have the right (but shall be under no
obligation) to procure such insurance or pay such premiums, and the Borrower
agrees to reimburse the Purchaser, on demand, for all costs and expenses
relating thereto.
8.6    Compliance with Laws and Material Agreements.
(a)    The Borrower will use its best efforts, and will use its best efforts to
cause each of its Subsidiaries to, comply with any and all Requirements of Law
to which it may be subject including, without limitation, all Environmental
Laws, and obtain any and all Licenses necessary to the ownership of its Property
or to the conduct of its businesses, except, in each case, where failure to do
so could not reasonably be expected to have a Material Adverse Effect. The
Borrower will, and will cause each of its Subsidiaries to, timely satisfy all
material assessments, fines, costs and penalties imposed by any Governmental
Authority against such Person or any Property of such Person except to the
extent such assessments, fines, costs, or penalties are being contested in good
faith by appropriate proceedings and for which the Borrower or such Subsidiary
has set aside on its books adequate reserves in accordance with GAAP. The
Borrower will use its best efforts, and will use its best efforts to cause each
of its Subsidiaries to, comply with any and all agreements or instruments
evidencing Indebtedness and any other material agreement to which it is a party
or by which it is bound, where such default would result in a Material Adverse
Effect.
(b)    The Borrower will use its best efforts to file or furnish, on a timely
basis in accordance with the applicable requirements of the Securities Act or
the Exchange Act (as the case may be), all statements, reports, schedules, forms
and other documents (other than any immaterial Form 3, 4, 5 or 8-K filings or
any filings relating solely to benefit plans), required to be filed or furnished
with or to the SEC.
8.7    Maintenance of Properties. The Borrower will use its best efforts, and
will use its best efforts to cause each of its Subsidiaries to, do all things
necessary to maintain, preserve, protect and keep its Property (other than
Property that is obsolete, surplus, or no longer used or useful in the ordinary
conduct of its business) in good repair, working order and condition (ordinary
wear and tear and casualty and condemnation excepted), make all necessary and
proper repairs, renewals and replacements such that its business can be carried
on in connection therewith and be properly conducted at all times and pay and
discharge when due the cost of repairs and maintenance to its Property, and pay
all rentals when due for all real estate leased by such Person.
8.8    Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, take any action reasonably requested by any Purchaser in order
to effectuate the purposes and terms contained in this Agreement or any of the
Note Documents.
8.9    Intellectual Property.
(a)    At the request of the Purchaser, in order to facilitate filings with the
United States Patent and Trademark Office and the United States Copyright
Office, if requested by the Purchaser, the Borrower will, and will cause each
subsidiary to, execute and deliver to the Purchaser one or more Intellectual
Property Security Agreements to further evidence the Purchase’s Lien on such
Person’s Intellectual Property. The Borrower will use its best efforts to, take
the steps described in this Section 8.9 with respect to all new or acquired
Intellectual Property to which the


24



--------------------------------------------------------------------------------




Borrower is now or later becomes entitled that is necessary in the conduct of
such Person’s business. The Borrower acknowledges and agrees that the Purchaser
shall have no duties with respect to any Intellectual Property or Licenses of
the Borrower or its Subsidiaries.
(b)    The Borrower shall have the duty, with respect to Intellectual Property
that is necessary in the conduct of such Person’s business (i) to prosecute
diligently any trademark application or service mark application that is part of
the trademarks pending as of the date hereof or hereafter, (ii) to prosecute
diligently any patent application that is part of the patents pending as of the
date hereof or hereafter, and (iii) to take all reasonable and necessary action
to preserve and maintain all of the Borrower’s trademarks, patents, copyrights,
Licenses, and its rights therein, including paying all maintenance fees and
filing of applications for renewal, affidavits of use, and affidavits of
noncontestability, except in cases of (i) and (ii), where Borrower, in its
reasonable opinion, determines that the costs for engaging in such prosecution
activities exceeds the likely benefit of continued prosecution and except in
case (iii) where Borrower, in its reasonable opinion, determines that the costs
of preserving and maintaining exceeds the value Borrower obtains from such
preservation and maintenance. Borrower shall require all employees, consultants,
and contractors of the Borrower who were involved in the creation or development
of such Intellectual Property to sign agreements containing assignment to the
Borrower or \of Intellectual Property rights created or developed and
obligations of confidentiality. The Borrower shall not abandon any Intellectual
Property or License that is necessary in the conduct of the Borrower’s business.
(c)    The Borrower shall not enter into any Intellectual Property License that
costs the Borrower more than $100,000 per year or in upfront fees, to receive
any license or rights in any Intellectual Property of any other Person unless
the Borrower has obtained approval of the Purchaser.
8.10    Replacement of Notes. Upon receipt of evidence reasonably satisfactory
to the Borrower of the loss, theft, destruction or mutilation of the Note, and,
in the case of any such loss, theft or destruction, upon delivery of a bond of
indemnity reasonably satisfactory to the Borrower (provided that an
institutional Purchaser of a Note may instead deliver to the Borrower an
indemnity agreement in form and substance reasonably satisfactory to the
Borrower), or, in the case of any such mutilation, upon surrender and
cancellation of the Note, as the case may be, the Borrower will issue a new Note
of like tenor, in lieu of such lost, stolen, destroyed or mutilated Note.
ARTICLE 9.
NEGATIVE COVENANTS


Until the indefeasible payment in full in cash of all Obligations under the Note
(other than contingent indemnification or expense reimbursement obligations for
which no claim has been made) or such later date as set forth below, the
Borrower hereby covenants and agrees with the Purchaser as follows:
9.1    Distributions. The Borrower will not, and will not cause or permit any of
its Subsidiaries to, make or declare or incur any liability to make any
Distributions in respect of the Capital Stock of the Borrower, except that (i) a
Subsidiary of the Borrower may declare and pay dividends on its outstanding
Capital Stock to the Borrower or to a Wholly-owned Subsidiary of the Borrower;
(ii) the Borrower may declare and pay dividends with respect to its Capital
Stock payable solely in additional shares of its Capital Stock, and (iii) the
Borrower may take such steps as are necessary to effectuate the conversion or
all of its outstanding preferred stock into common stock.
9.2    Investments and Acquisitions. Unless approved by the Purchaser, the
Borrower will not, and will not cause or permit any of its Subsidiaries to, make
or suffer to exist any Investments (including without limitation, loans and
advances to, and other Investments in, Subsidiaries), or commitments therefor,
or to become or remain a partner in any partnership or joint venture, or to make
any Acquisition of any Person, except for:
(a)    Cash Equivalent Investments subject to a perfected security interest in
favor of the Purchaser, and purchases of assets in the ordinary course of
business;
(b)    Investments (including intercompany loans) in the Borrower or
wholly-owned Domestic Subsidiaries so long as the Purchaser has a priority,
perfected Lien in any intercompany loans and has received an


25



--------------------------------------------------------------------------------




intercompany note evidencing such intercompany loans, together with transfer
powers executed in blank in connection therewith;
(c)    Investments comprised of (i) accounts receivables or notes payable owing
to the Borrower or Subsidiary if created or acquired in the ordinary course of
business, (ii) endorsements of negotiable instruments held for collection in the
ordinary course of business or (iii) lease, utility and other similar deposits
made in the ordinary course of business;
(d)    Investments in securities of trade creditors, customers, suppliers or
account debtors received in satisfaction or partial satisfaction of obligations
owing to it or upon foreclosure or pursuant to any plan of reorganization or
liquidation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors, customers, suppliers or account debtors;
(e)    deposits of cash made in the ordinary course of business to secure
performance of operating leases permitted hereunder;
(f)    Investments existing on the Initial Closing Date and set forth on
Schedule 9.2; and
(g)    extensions of payment terms made to customers in the ordinary course of
business.
9.3    Capital Expenditures; Operating Leases.
(a)    The Borrower will not, and will not cause or permit any of its
Subsidiaries to, make any Capital Expenditure if the sum of the aggregate amount
of all Capital Expenditures of the Borrower and its Subsidiaries on a pro forma
basis (calculated as if the Capital Expenditure in question was on made on the
last day of the most recently ended month) in the trailing twelve-month period
most recently ended on a combined basis to exceed $2,000,000.
(b)    The Borrower will not, and will not cause or permit any of its
Subsidiaries to, enter into any operating lease, including, but not limited to,
leases for real estate, if the sum of the aggregate amount of all expenditures
under operating leases made or required to be made by the Borrower and its
subsidiaries on a combined basis during such Fiscal Year would exceed
$2,000,000.
(c)    The Borrower will not, and will not cause or permit any of its
Subsidiaries to, be party to operating or capital leases, including leases for
real estate, if the sum of the aggregate amount of all expenditures under all
operating leases made or required to be made by the Borrower and its
subsidiaries on a combined basis during the full term of such operating leases
would exceed $6,000,000.
9.4    Licenses. The Borrower will not, and will not cause or permit any of its
Subsidiaries to, grant any rights or Licenses to any IP Rights of the Borrower
or its Subsidiaries other than non-exclusive rights or Licenses granted in the
ordinary course of business.
9.5    Affiliates. The Borrower will not, and will not cause or permit any of
its Subsidiaries to, enter into any transaction or arrangement (including,
without limitation, the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate, except for transactions
permitted by this Agreement and transactions in the ordinary course of business
and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s operating business and upon fair and reasonable terms that are
fully disclosed to the Purchaser and that are no less favorable to the Borrower
or such Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate.
9.6    Subsidiaries.
(a)    If the Borrower or any Subsidiary creates, forms or acquires any
Subsidiary on or after the date of this Agreement, the Borrower will, and will
cause such Subsidiaries to, contemporaneously with the creation,


26



--------------------------------------------------------------------------------




formation or acquisition of such new Subsidiary (or at such later time as the
Purchaser may agree in writing), (i) grant to Purchaser a perfected security
interest in and Lien on all of the issued and outstanding Capital Stock of such
Subsidiary, in order to secure the Obligations
(b)    Neither the Borrower nor any Subsidiary shall create, form, or acquire
any Foreign Subsidiary without the express written consent of the Purchaser.
(c)    No Subsidiary shall at any time acquire any material assets or operations
unless such Subsidiary shall have complied with the requirements of this Section
9.6 applicable to newly created, formed or acquired Subsidiaries.
9.7    Real Property. As soon as practicable after any permitted acquisition of
real property or lease (as lessee), the Borrower will, and will cause each of
its Subsidiaries to, deliver a perfected mortgage Lien in favor of the Purchaser
on any acquired real property of the Borrower or Subsidiary and such insurance
policies, opinions of counsel and related documents as the Purchaser may
reasonably request (all in form and substance acceptable to the Purchaser).
9.8    Modifications of Charter Documents. The Borrower will not permit, and
will cause each of its Subsidiaries not to permit, such Person’s Charter
Documents to be amended or modified in any way that could reasonably be expected
to materially or adversely affect the interests of the Purchaser.
9.9    Fiscal Year. The Borrower will not, and will not cause or permit any of
its Subsidiaries to, change its Fiscal Year so that it ends on other than the
last day of September.
9.10    Restrictive Agreements. The Borrower will not, and will not cause or
permit any of its Subsidiaries to, become or be a party to any contract or
agreement which materially impairs such Person’s ability to perform under this
Agreement, or under any other Note Document.
9.11    Financial Covenants. The Borrower and its Subsidiaries, on a
consolidated basis, shall not:
(a)    Minimum Coverage Ratio. As of the last day of each month on or after the
Initial Closing Date, permit the Coverage Ratio, in each case, for each monthly
period then ended to be less than the amount set forth across from such period
in the table below:
Calendar Month During Term


Minimum Amount
December - May
0.7: 1.00
June - November
0.9: 1.00



(b)    Minimum Qualifying Revenue. As of the last day of any calendar month, on
or after December 1, 2018, on a trailing twelve-month basis, permit Qualifying
Revenue to be less than $13,000,000.
9.12    No Negative Pledges. Borrower shall not and shall not permit any of its
Subsidiaries to, directly or indirectly, %3. create or otherwise cause or suffer
to exist or become effective any consensual restriction or encumbrance of any
kind on the ability of Borrower or Subsidiary to pay dividends or make any other
distribution on any of Borrower’s or Subsidiary’s Capital Stock or to pay fees,
including management fees, or make other payments and distributions to the
Borrower, or to make loans or advances to the Borrower, or to transfer any of
the properties or assets of such Subsidiary to the Borrower, or %3. enter into,
assume or become subject to any Contractual Obligation prohibiting or otherwise
restricting the existence of any Lien upon any of its assets in favor of the
Purchaser, whether now owned or hereafter acquired; provided that the foregoing
in this Section 9.12 shall not apply to restrictions and conditions (i) imposed
by Requirements of Law, (ii) imposed by the Note Documents (or any related
document), (iii) existing on the date hereof (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of,


27



--------------------------------------------------------------------------------




any such restriction or condition), (iv) to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted by the terms of this
Agreement; provided further that clause (b) of the foregoing shall not apply to
(i) restrictions or conditions imposed by any agreement relating to secured
Indebtedness (including Capital Lease Obligations) permitted by this Agreement
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (ii) customary provisions in leases restricting the
assignment thereof.
ARTICLE 10.
EVENTS OF DEFAULT
10.1    Events of Default. An “Event of Default” shall occur hereunder upon:
(a)    Failure of the Borrower to pay the principal of any Note (or any
installment thereof) as and when due (whether at scheduled maturity, upon
acceleration or otherwise), or failure of the Borrower to pay within three (5)
Business Days after the same shall become due (i) any interest upon any Note,
(ii) any fees or any other Indebtedness or Obligations to the Purchaser or (iii)
any other obligations under any of the Note Documents.
(b)    Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to any Purchaser under or in connection with
this Agreement, the Notes or any other Note Document or any certificate or
information delivered in connection with any of the foregoing shall be
materially false when made, and continue to be materially false and materially
impact the value of the Borrower.
(c)    Failure of the Borrower or any of its Subsidiaries to comply with any
term, covenant, or provision contained in Sections 8.1, 8.2 or Article 9 of this
Agreement, and such failure materially adversely affects the business of the
Borrower.
(d)    Failure of the Borrower or any of its Subsidiaries to perform or observe
any other term, covenant or provision contained in this Agreement (other than
those specified elsewhere in this Section 10.1) or any other Note Document and
any such failure materially adversely affects the business of the Borrower and
remains remedied for a period sixty (60) days after occurrence.
(e)    (i) Failure of the Borrower or any of its Subsidiaries to pay when due or
within any applicable grace period therefor any payments under any Indebtedness
in excess of $300,000 (other than the Obligations) or (ii) the default by the
Borrower or any of its Subsidiaries in the performance (beyond the applicable
grace period with respect thereto, if any) of any other term, provision or
condition contained in any agreement, contract or instrument under which any
such Indebtedness was created or is governed, the effect of which default is to
cause, or to permit the holder or holders of such other Indebtedness to cause,
such Indebtedness to become due prior to its stated maturity, or (iii) any other
event shall occur or condition exist, the effect of which event or condition is
to cause, or to permit the holder or holders of such other Indebtedness to
cause, such Indebtedness to become due prior to its stated maturity and such
acceleration has a Material Adverse Effect on the Company’s business; or (iv)
any such Indebtedness of the Borrower or any of its Subsidiaries shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof and
such acceleration has a Material Adverse Effect on the Company’s business; or
(v) the Borrower or any of its Subsidiaries shall admit in writing its inability
to pay its debts generally as they become due.
(f)    The Borrower or any Subsidiary shall (i) file or consent to the entry of
an order for relief with respect to it under any federal, state or foreign
bankruptcy, insolvency, receivership, liquidation or similar law as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its Property, (iv) institute any proceeding seeking an order
for relief under any federal, state or foreign bankruptcy, insolvency,
receivership, liquidation or similar law as now or hereafter in effect seeking
to adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any such law relating to bankruptcy, insolvency or reorganization or
relief of debtors, fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it or file


28



--------------------------------------------------------------------------------




an answer admitting the material allegations of a petition filed against itself
in any such proceeding, (v) dissolve, wind up or liquidate, (vi) take any
corporate, organizational or similar action to authorize or effect any of the
foregoing actions set forth in this Section 10.1(f), or (vii) fail to contest in
good faith any appointment or proceeding described in Section 10.1(g).
(g)    Without the application, approval or consent of the Borrower or any
Subsidiary, as applicable, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for Borrower or any Subsidiary or any substantial
part of its Property, or a proceeding described in Section 10.1(f) shall be
instituted against the Borrower or Subsidiary and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of forty-five (45) consecutive days.
(h)    Any court, government, or Governmental Authority shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any material
portion of the Property of the Borrower or any Subsidiary.
(i)    The Borrower or any Subsidiary shall fail within 60 days to pay, bond or
otherwise discharge one or more (i) judgments or orders for the payment of money
aggregating in excess of $250,000 (or the equivalent thereof in currencies other
than U.S. Dollars) in the aggregate, or (ii) nonmonetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.
(j)    The Borrower or any Subsidiary shall (i) be the subject of any proceeding
pertaining to the release by the Borrower, any such Subsidiary or any other
Person of any Hazardous Material into the environment, or (ii) violate any
Environmental Law, which, in either case could reasonably be expected to have a
Material Adverse Effect.
(k)    Any Collateral Document shall for any reason fail to create a valid and
perfected priority (subject to any Permitted Liens) security interest in any
collateral purported to be covered thereby, except as to PFG or as permitted by
the terms of any Collateral Document, or any Collateral Document shall fail to
remain in full force or effect.
(l)    The occurrence of a Change of Control.
(m)    The occurrence of a Material Adverse Effect.
(n)    The Borrower or any Subsidiary shall be enjoined, restrained, or in any
way prevented by court order from continuing to conduct all or any material part
of the Borrowers business.
(o)    The Borrower, any of its Subsidiaries, or any member of the Senior
Management thereof shall be indicted for, convicted of or found culpable of a
felony under applicable Law that would reasonably be expected to (i) materially
impair (A) the ability of the Borrower to operate its business, (B) any Note
Document, or (C) any rights or remedies of the Purchaser under any Note
Document, or (ii) result in a material declination in value of the Collateral.
Any member of the Senior Management of the Borrower shall be indicted, convicted
or found culpable for a felony under applicable Law involving fraud, financial
misconduct, theft, dishonesty, embezzlement, breach of fiduciary duty or other
conduct reasonably likely to have an adverse effect on such Person’s ability to
perform duties as a senior executive of a public company.
(p)    There shall occur any material damage to, or loss, theft or destruction
of, any Collateral, whether or not insured, or any strike, lockout, labor
dispute, embargo, condemnation, expropriation, act of God or public enemy, or
other casualty, which in any such case causes the cessation or substantial
curtailment of revenue producing activities at any facility of Borrower if such
event or circumstance is not covered by business interruption insurance and
would have a Material Adverse Effect.
(q)    Except as otherwise expressly permitted hereunder, Borrower shall (i)
take any action, or shall make a determination, whether or not yet formally
approved by any Borrower’s management or board of directors


29



--------------------------------------------------------------------------------




(or equivalent governing body), to (A) suspend the operation of all or a
material portion of its business in the ordinary course, (B) suspend the payment
of any material obligations in the ordinary course or suspend the performance of
any material obligations in the ordinary course or suspend the performance under
the Material Agreements in the ordinary course of business, or (C) solicit
proposals for the employment of, or employ, an agent or other third party to
conduct a wind-down of any material portion of its business or (ii) be enjoined,
restrained or in any way prevented by the order of any Governmental Authority
from conducting any part of their business unless such order would not have a
Material Adverse Effect.
(r)    There shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by Borrower if such
loss, suspension, revocation or failure to renew would have a Material Adverse
Effect, unless being contested in good faith and by appropriate proceedings and
for which the Borrower has set aside on its books reasonably adequate provisions
therefor.
10.2    Acceleration. If an Event of Default occurs and is continuing under
Section 10.1(f), or 10.1(g) or clause (v)(B) of Section 10.1(e), then the
outstanding principal of and interest on the Notes shall automatically become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are expressly waived. If any other Event of Default
occurs and is continuing, the Required Purchaser, by written notice to the
Borrower, may declare the principal of and interest on the Notes to be due and
payable immediately. Upon any such declaration of acceleration, such principal
and interest shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which are expressly waived, and
the Purchaser (acting at the direction of the Required Purchaser) shall be
entitled to exercise, subject to the PFG Subordination Agreement, all of its
rights and remedies hereunder and under such Note or any other Note Document
whether at law or in equity.
10.3    Set-Off. Upon the occurrence and during the continuation of an Event of
Default, in addition to all other rights and remedies that may then be available
to any Purchaser of any Note, the Purchaser is hereby authorized at any time and
from time to time, without notice to the Borrower (any such notice being
expressly waived by the Borrower) to set off and apply any and all Indebtedness
at any time owing by the Purchaser to or for the credit or the account of the
Borrower or any of its Subsidiaries against all amounts which may be owed to the
Purchaser by the Borrower or any of its Subsidiaries in connection with this
Agreement or any other Note Document.
10.4    Indemnification. In addition to all other sums due hereunder or provided
for in this Agreement, the Borrower shall indemnify and hold harmless the
Purchaser, its respective Affiliates and each of its respective managers,
officers, directors, agents, employees, Subsidiaries, partners, members,
attorneys, accountants and controlling persons (each, an “Indemnified Party”) to
the fullest extent permitted by law from and against any and all reasonable and
documented out-of-pocket losses, claims, damages, expenses (including, without
limitation, fees, disbursements and other charges of outside counsel and costs
of investigation incurred by an Indemnified Party in any action or proceeding
between the Borrower (or any of its Subsidiaries) and such Indemnified Party (or
Indemnified Parties) or between an Indemnified Party (or Indemnified Parties)
and any third party or otherwise) or other liabilities or losses (collectively,
“Liabilities”), in each case resulting from or arising out of any breach of any
representation or warranty, covenant or agreement of the Borrower or any of its
Subsidiaries in this Agreement or any other Note Document, including without
limitation, the failure to make payment when due of amounts owing pursuant to
this Agreement or any other Note Document, on the due date thereof (whether at
the scheduled maturity, by acceleration or otherwise) or any legal,
administrative or other actions (including, without limitation, actions brought
by any holders of equity or Indebtedness of the Borrower or any of its
Subsidiaries or derivative actions brought by any Person claiming through or in
the Borrower’s or any such Subsidiary’s name), proceedings or investigations
(whether formal or informal), or written threats thereof, based upon, relating
to or arising out of the Note Documents, the transactions contemplated thereby,
or any Indemnified Party’s role therein or in the transactions contemplated
thereby, or the gross negligence or willful misconduct of the Borrower or any of
its Affiliates and its respective directors, officers, and employees; provided,
however, that the Borrower shall not be liable under this Section 10.4 to an
Indemnified Party to the extent that it is finally judicially determined that
such Liabilities resulted primarily from the willful misconduct or gross
negligence of an Indemnified Party; provided, further, that if and to the extent
that such indemnification is unenforceable for any reason, the Borrower shall
make the maximum contribution to the payment and satisfaction of such
Liabilities which shall be permissible under Applicable Laws. In connection with
the obligation of the Borrower to indemnify for expenses as set forth above, the
Borrower further agrees, upon presentation of appropriate invoices, to reimburse
each


30



--------------------------------------------------------------------------------




Indemnified Party for all such reasonable and documented out-of-pocket expenses
(including, without limitation, fees, disbursements and other charges of outside
counsel and costs of investigation incurred by an Indemnified Party in
connection with any Liabilities) as they are incurred by such Indemnified Party.
The obligations of the Borrower under this Section 10.4 shall survive the
payment in full of the other Obligations and the termination of this Agreement.
10.5    Procedure; Notification. Each Indemnified Party under this Article 11
will, promptly after the receipt of notice of the commencement of any action,
investigation, claim or other proceeding against such Indemnified Party in
respect of which indemnity may be sought from the Borrower under this Article
11, notify the Borrower in writing of the commencement thereof. The omission of
any Indemnified Party to so notify the Borrower of any such action shall not
relieve the Borrower from any liability which it may have to such Indemnified
Party, except to the extent that such omission impairs the Borrower’s ability to
defend the action, claim or other proceeding. In case any such action, claim or
other proceeding shall be brought against any Indemnified Party and it shall
notify the Borrower of the commencement thereof, the Borrower shall be entitled
to assume the defense thereof at its own expense, with counsel satisfactory to
such Indemnified Party in its judgment; provided that any Indemnified Party may,
at its own expense, retain separate counsel to participate in such defense.
Notwithstanding the foregoing, in any action, claim or proceeding in which the
Borrower, on the one hand, and an Indemnified Party, on the other hand, is, or
may become, a party, such Indemnified Party shall have the right to employ
separate counsel at the Borrower’s expense and to control its own defense of
such action, claim or proceeding if, in the opinion of counsel to such
Indemnified Party, a conflict or potential conflict exists between the Borrower,
on the one hand, and such Indemnified Party, on the other hand, that would make
such separate representation advisable. The Borrower agrees that it will not,
without the prior written consent of the Purchaser, settle, compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding relating to the matters contemplated hereby (if any Indemnified
Party is a party thereto or has been actually threatened to be made a party
thereto) unless such settlement, compromise or consent includes an unconditional
release of the Purchaser and each other Indemnified Party from all liability
arising or that may arise out of such claim, action or proceeding. The rights
accorded to Indemnified Parties hereunder shall be in addition to any rights
that any Indemnified Party may have at common law, by separate agreement or
otherwise.
ARTICLE 11.
MISCELLANEOUS
11.1    Survival of Representations and Warranties. All of the representations
and warranties made herein shall survive the execution and delivery of this
Agreement, any investigation by or on behalf of any Purchaser, acceptance of the
Notes and payment therefor, or termination of this Agreement. Except as
otherwise expressly provided by its terms, this Agreement and each other Note
Document shall terminate and be of no further force and effect on the earlier of
(a) the date on which the Obligations (other than contingent indemnification
obligations for which no claim has been made) have been satisfied in full in
cash, as set forth in writing by the Purchaser, and (b) such time as the parties
hereto mutually agree to the termination thereof.
11.2    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, or email (with
receipt confirmed), courier service or personal delivery:
(a)    if to Purchaser:
MARK BURISH
33 E Main St.#400
Madison, WI 53703
Email: mburish@hbslawfirm.com
Telephone:    (608) 257-0945


(b)    if to the Borrower or any Subsidiary:
Sonic Foundry, Inc.
222 W. Washington Avenue


31



--------------------------------------------------------------------------------




Madison, WI 53703
Email: Ken.Minor@sonicfoundry.com
Telephone: (608) 443-1621
Attention: Ken Minor, Chief Financial Officer



With a copy (which shall not constitute notice) to:
McBreen & Kopko LLP
209 West Jackson, Suite 900
Chicago, Illinois 60606
Telephone (312) 213-3611
Attention: James R. Stern
All such notices and communications shall be deemed to have been duly given: if
personally delivered, when delivered by hand; if mailed, five (5) Business Days
after being deposited in the mail, postage prepaid; if delivered by courier, one
(1) Business Day after being deposited with a reputable overnight courier, with
charges prepaid; if faxed, upon confirmation as successfully sent by the
sender’s fax machine; or if emailed, when receipt is acknowledged.
11.3    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of the parties hereto.
Subject to applicable securities laws, the Purchaser may and upon notice to, but
without the consent of the Borrower, transfer the Notes held by it in whole or
in part and may assign its rights under the Note Documents to one or more
assignees. In addition, each Purchaser may at any time, without the consent of,
or notice to, the Borrower sell participations to any Person in all or a portion
of such Purchaser’s rights and/or obligations under this Agreement and the other
Note Documents; provided that such Purchaser’s obligations under this Agreement
and the other Note Documents shall remain unchanged, and the Borrower shall
continue to deal solely and directly with such Purchaser, as the case may be, in
connection with the provisions of this Agreement and the other Note Documents.
Notwithstanding anything herein to the contrary, no assignments may be made to,
and no participations may be sold to, Borrower or any of its Affiliates.
Notwithstanding anything herein to the contrary, any Purchaser may, at any time,
create a security interest in, pledge or assign, all or any portion of its
rights under and interest in the Note Documents and the Notes in favor of any
secured creditor of such Purchaser, and such secured creditor may enforce such
pledge or security interest in any manner permitted under Applicable Law.
Neither the Borrower nor any Subsidiary may assign any of its rights, or
delegate any of its obligations, under this Agreement, the Notes without the
prior written consent of the Purchaser, and any such purported assignment by the
Borrower or any such Subsidiary without the written consent of the Purchaser
shall be void and of no effect. Except as provided in Article 11, no Person
other than the parties hereto and its successors and permitted assigns is
intended to be a beneficiary of any of the Note Documents
11.4    Amendment and Waiver.
(a)    No failure or delay on the part of any of the parties hereto in
exercising any right, power, or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power, or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power, or remedy. The remedies provided for in this Agreement are
cumulative and are not exclusive of any remedies that may be available to the
parties hereto at law, in equity or otherwise.
(b)    Any amendment, waiver, supplement or modification of or to any provision
of this Agreement or the Notes and any consent to any departure by any party
from the terms of any provision of this Agreement or the Notes, shall be
effective (i) only if it is made or given in writing and signed by the Borrower
and the Purchaser and (ii) only in the specific instance and for the specific
purpose for which made or given; provided that, notwithstanding the foregoing,
without the prior written consent of the Purchaser affected thereby, an
amendment, waiver, supplement or modification of this Agreement, the Notes or
any consent to departure from a term or provision hereof or thereof may not: (A)
reduce the rate of or extend the time for payment of principal or interest on
the Notes; (B) reduce the


32



--------------------------------------------------------------------------------




principal amount of the Notes; (C) make the Notes payable in money other than
that stated in the Notes; (D) reduce the amount or extend the time of payment of
fees or other compensation payable to the Purchaser hereunder; or (E) change any
provision of this Section 11.4(b) 11.4(b); and provided further, no amendment,
modification or restatement of this Agreement or the Notes may contravene the
terms hereof in relation to the PFG Senior Debt or the terms of the PFG
Subordination Agreement.
(c)    Except where notice is specifically required by this Agreement, no notice
to or demand on the Borrower or any of its Subsidiaries in any case shall
entitle the Borrower or any of its Subsidiaries to any other or further notice
or demand in similar or other circumstances.
11.5    Signatures; Counterparts. Facsimile and electronic transmissions of any
executed original document and/or retransmission of any executed facsimile or
electronic transmission shall be deemed to be the same as the delivery of an
executed original. At the request of any party hereto, the other parties hereto
shall confirm facsimile transmissions by executing duplicate original documents
and delivering the same to the requesting party or parties. This Agreement may
be executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
11.6    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
11.7    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN
ACCORDANCE WITH, AND ENFORCED UNDER, THE LAWS OF THE STATE OF WISCONSIN, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.
11.8    JURISDICTION, JURY TRIAL WAIVER, ETC.
(a)    EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AGREES THAT ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR
ANY AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE BROUGHT IN
THE SUPREME COURT OF THE STATE OF WISCONSIN SITTING IN DANE COUNTY OR THE UNITED
STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF WISCONSIN, OR ANY APPELLATE
COURT FROM ANY THEREOF, AND HEREBY EXPRESSLY SUBMITS TO THE PERSONAL
JURISDICTION AND VENUE OF SUCH COURTS FOR THE PURPOSES THEREOF AND EXPRESSLY
WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM. EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN SECTION 11.2, SUCH SERVICE TO
BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.
(b)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT
HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY
OF THE OTHER NOTE DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. THE BORROWER (i) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY HOLDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE PURCHASER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (ii) ACKNOWLEDGES THAT THE
PURCHASER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, AND THE OTHER NOTE
DOCUMENTS TO WHICH IT IS PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.
11.9    Severability. If any one or more of the provisions contained in this
Agreement, or the application thereof in any circumstance, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality


33



--------------------------------------------------------------------------------




and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions of this Agreement. The parties hereto
further agree to replace such invalid, illegal, or unenforceable provision of
this Agreement with a valid, legal, and enforceable provision that will achieve,
to the extent possible, the economic, business and other purposes of such
invalid, illegal, or unenforceable provision.
11.10    Rules of Construction. Unless the context otherwise requires, “or” is
not exclusive, and references to sections or subsections refer to sections or
subsections of this Agreement.
11.11    Entire Agreement. This Agreement, together with the exhibits and
schedules hereto and the other Note Documents, is intended by the parties as a
final expression of its agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein. This Agreement, together with the exhibits and schedules
hereto, and the other Note Documents supersede all prior agreements and
understandings between the parties with respect to such subject matter.
11.12    Certain Expenses. The Borrower will pay all expenses of the Purchaser
(including, without limitation, fees, charges and disbursements of outside
counsel and travel expenses) in connection with (a) any administration,
enforcement, amendment, supplement, modification or waiver of or to any
provision of this Agreement or any of the other Note Documents or any documents
relating thereto (including, without limitation, a response to a request by the
Borrower or any of its Subsidiaries for the consent of such Purchaser to any
action otherwise prohibited hereunder or thereunder), (b) consent to any
departure from the terms of any provision of this Agreement or such other
documents and (c) any redemption of the Notes. The obligations of the Borrower
under this Section 11.12 shall survive the payment in full of the other
Obligations and the termination of this Agreement.
11.13    Publicity. Except as may be required by Applicable Law or otherwise
expressly provided herein, none of the parties hereto shall issue a publicity
release or announcement or otherwise make any public disclosure concerning this
Agreement or the transactions contemplated hereby, without prior approval by the
other parties hereto, provided, however, that the Purchaser may, without the
approval of the Borrower, issue a press release and may publish and distribute
one or more tombstone or other announcements of the closing of the transactions
contemplated hereby using the Borrower’s name, product photographs, logo or
trademark. In addition to the foregoing, each Purchaser is hereby authorized to
deliver a copy of any financial statement or other information made available by
the Borrower or its Subsidiaries in connection herewith to any regulatory
authority having jurisdiction over such Purchaser, pursuant to any request
therefore and may further divulge to any assignee or purchaser of any portion of
the Notes (or any participation therein) or any prospective assignee or
purchaser of any portion of the Notes (or any participation therein), all
information, and furnish to such Person copies of any reports, financial
statements, certificates, and documents obtained under any provision of this
Agreement, or related agreements and documents.
11.14    Further Assurances. Each of the parties shall execute such documents
and perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations, or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be required or desirable to carry out or to perform the provisions of
this Agreement, including without limitation, any post-closing assignment(s) by
any Purchaser of a portion of the Notes to a Person not currently a party
hereto, subject to the limitations set forth herein.
11.15    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement and the other Note Documents. In
the event an ambiguity or question of intent or interpretation arises under any
provision of this Agreement or any Note Document, this Agreement or such other
Note Document shall be construed as if drafted jointly by the parties thereto,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement or
any other Note Document. No knowledge of, or investigation, including without
limitation, due diligence investigation, conducted by, or on behalf of, the
Purchaser or any other Purchaser shall limit, modify or affect the
representations set forth in Article 6 of this Agreement or the right of any
Purchaser to rely thereon.


34



--------------------------------------------------------------------------------




11.16    Confidential Information. Each Purchaser agrees to use commercially
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Note Document,
except that such information may be disclosed (i) with the Borrower’s consent,
(ii) to any investment committee of such Purchaser that is advised of the
confidential nature of such information and is instructed to keep such
information confidential in accordance with the terms hereof, (iii) to Persons
employed or engaged by such Purchaser or such Purchaser’s Affiliates in
evaluating, approving, structuring or administering the Notes, (iv) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 11.16 or (B) available to
such Purchaser from a source (other than Borrower) not known by such Purchaser
to be subject to disclosure restrictions, (v) to the extent disclosure is
required by applicable Requirements of Law or other legal process or requested
or demanded by any Governmental Authority or any insurance industry association,
(vi) to any other party hereto, (vii) to any assignee or participant or
potential assignee or participant that has agreed to comply with the covenant
contained in this Section 11.16 (and any such assignee or participant or
potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (iii) above), (viii) in
connection with the exercise or enforcement of any right or remedy under any
Note Document or in connection with any litigation or other proceeding to which
Purchaser is a party or bound, (ix) to any nationally recognized rating agency
that requires access to information about a Purchaser’s investment portfolio in
connection with ratings issued with respect to such Purchaser, (x) to any
Purchaser’s independent auditors and other professional advisors as to which
such information has been identified as confidential. In the event of any
conflict between the terms of this Section 11.16 and those of any other
Contractual Obligation entered into with the Borrower (whether or not a Note
Document), the terms of this Section 11.16 shall govern.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by its respective officers hereunto duly authorized as of the date
first written.
BORROWER:
SONIC FOUNDRY, INC.
 
 
 
By:
 
/s/ Kenneth A. Minor
By:
 
Kenneth A. Minor
Title:
 
Chief Financial Officer
 
 
 

MARK BURISH, in his capacity as Purchaser
 
 
 
By:
 
/s/ Mark Burish
By:
 
Mark Burish
Title:
 
 
 
 
 







35



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF NOTE
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.
[THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (AS DEFINED IN § 1273(a)
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND U.S. TREASURY REGULATION §
1.1273-1 PROMULGATED THEREUNDER). THE HOLDER HEREOF CAN OBTAIN THE INFORMATION
DESCRIBED IN U.S. TREASURY REGULATION § 1.1275-3 BY WRITING TO: INTERSECTIONS,
INC., ATTENTION: [__].]
SONIC FOUNDRY, INC.
SUBORDINATED SECURED NOTE
DUE February 28, 2024
$5,000,000    February 28, 2019
FOR VALUE RECEIVED, the undersigned, SONIC FOUNDRY, INC., a Maryland corporation
(the “Borrower”), hereby promises to pay to Mark Burish, an individual residing
in the state of Wisconsin, the principal sum of FIVE MILLION AND NO/100 DOLLARS
($5,000,000) on the Maturity Date, except as otherwise set forth herein or in
the Note Purchase Agreement (as defined below), and with interest thereon from
time to time as provided herein.
1.    Note Purchase Agreement. This Note (this “Note”) is issued by the
Borrower, on the date hereof, pursuant to the Note Purchase Agreement dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Note Purchase Agreement”), between the Borrower and the
Purchaser and is expressly subject to the terms thereof. The Purchaser is
entitled to the benefits of this Note and the Note Purchase Agreement, as the
Note Purchase Agreement relates to this Note, and may enforce the agreements of
the Borrower contained herein and therein and exercise the remedies provided for
hereby and thereby or otherwise available in respect hereto and thereto. This
Note is secured by, among other things, one or more Collateral Documents
described in the Note Purchase Agreement, subordinated to the security interest
of Partners for Growth V, L.P. and its assigns by a subordination agreement, in
agreed form. Each Purchaser of Notes under the Note Purchase Agreement shall
execute and deliver a counterpart of the PFG Subordination Agreement and,
regardless of the failure to do so, shall be deemed to be bound by its terms.
Capitalized terms used herein and not defined herein have the meanings ascribed
to such terms in the Note Purchase Agreement.
2.    Interest. The Borrower promises to pay interest on the sum of the
principal amount of this Note (including any default interest added thereto
pursuant to Section 3.1(b) of the Note Purchase Agreement) at the aggregate rate
and in the manner and times set forth in the Note Purchase Agreement.
3.    Repayment; Prepayment. The Borrower shall repay the outstanding principal
amount of this Note as set forth in the Note Purchase Agreement.
4.    Amendment. Amendments and modifications of this Note may be made only in
the manner provided in the Note Purchase Agreement.


Exhibit A – Page 1
HOU:3933539.11

--------------------------------------------------------------------------------





5.    Enforcement. The Borrower shall pay all costs of enforcement of this Note
to the extent and in the manner set forth in the Note Purchase Agreement.
6.    Remedies Cumulative. No remedy conferred upon the Holder herein or in the
Note Purchase Agreement or any other Note Document is intended to be exclusive
of any other remedy and each and every such remedy shall be cumulative and shall
be in addition to every other remedy given hereunder, under the Note Purchase
Agreement or under any other Note Document or now or hereafter existing at law
or in equity or by statute or otherwise.
7.    Transfer. This Note may be transferred or assigned, in whole or in part,
by the Purchaser at any time subject to the limitations set forth in the Note
Purchase Agreement and herein. The term “Holder” as used herein shall also
include any permitted transferee of this Note. Each transferee of this Note
acknowledges that this Note has not been registered under the Securities Act,
and may be transferred only pursuant to an effective registration under the
Securities Act or pursuant to an applicable exemption from the registration
requirements of the Securities Act.
8.    Covenants Bind Successors and Assigns. All the covenants, stipulations,
promises, and agreements in this Note by or on behalf of the Borrower shall bind
its successors and assigns, whether so expressed or not.
9.    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and in the manner set forth in
Section 11.2 of the Note Purchase Agreement.
10.    GOVERNING LAW. THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE WITH, AND ENFORCED
UNDER, THE LAWS OF THE STATE OF WISCONSIN, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION.
11.    Severability. In case any provision in or obligation under this Note
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdictions, shall not in any way be
affected or impaired thereby.
12.    Waivers. All Persons bound by this obligation, whether primarily or
secondarily liable as principals, sureties, endorsers or otherwise, hereby waive
the benefits of all provisions of law for stay or delay or execution or sale of
property or other satisfaction of judgment against any of them on account of
liability hereon until judgment is obtained, executed and issued against any of
them and in turn satisfied, and its right, if any, to require the Holder to hold
as security for this Note any collateral deposited by any of said persons as
security. Demand, presentment, protest, notice of protest, and notice of
dishonor are hereby waived by all parties bound hereon.
13.    Headings. The headings in this Note are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.
[Signature Pages Follow]


Exhibit A – Page 2
HOU:3933539.11

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
date first written above.
SONIC FOUNDRY, INC.
 
 
 
By:
 
/s/ Kenneth A. Minor
By:
 
Kenneth A. Minor
Title:
 
Chief Financial Officer
 
 
 









Exhibit A – Page 3
HOU:3933539.11